








REVOLVING CREDIT AGREEMENT


DATED AS OF OCTOBER 29, 2004


AMONG


JOHNSON OUTDOORS INC.,


THE SUBSIDIARY BORROWERS


FROM TIME TO TIME PARTIES HERETO,


AND


LASALLE BANK NATIONAL ASSOCIATION







--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

ARTICLE 1 DEFINITIONS 1 
            1.1 Certain Defined Terms 1 
            1.2 References 18 
            1.3 Supplemental Disclosure 18 
ARTICLE 2 THE CREDITS 19 
            2.1 Commitment 19 
            2.2 [Reserved] 19 
            2.3 Determination of Dollar Amounts; Required Payments; Termination
19 
             2.3.1    Determination of Dollar Amounts 19 
             2.3.2    Required Payments 19 
             2.3.3    Termination 20 
            2.4 [Reserved] 20 
            2.5 Types of Advances 20 
            2.6 Commitment Fee; Reductions in Commitment 20 
             2.6.1    Commitment Fee 20 
             2.6.2    Reductions in Commitment 20 
            2.7 Minimum Amount of Each Advance 20 
            2.8 Principal Payments 20 
             2.8.1    Optional Principal Payments 21 
             2.8.2    Mandatory Principal Payments 21 
            2.9 Method of Selecting Types and Interest Periods for New Advances;
Method              of Borrowing; Advances to be Made in euro 21 
             2.9.1    Method of Selecting Types and Interest Periods for New
Advances 21 
             2.9.2    Method of Borrowing 22 
             2.9.3    Advances to be Made in euro 22 
            2.10 Conversion and Continuation of Outstanding Advances 22 
            2.11 Changes in Interest Rate, etc 23 
            2.12 No Conversion or Continuation of Eurocurrency Advances After
Default;              Rates Applicable After Default 23 
            2.13 Method of Payment 23 
            2.14 Noteless Agreement; Evidence of Indebtedness 24 



i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(CONTINUED)

Page

            2.15 Telephonic Notices 25 
            2.16 Interest Payment Dates; Interest and Fee Basis 25 
            2.17 [Reserved] 25 
            2.18 Lending Installations 25 
            2.19 [Reserved] 25 
            2.20 [Reserved] 26 
            2.21 Facility LCs 26 
             2.21.1    Issuance; Transitional Facility LCs 26 
             2.21.2    [Reserved] 26 
             2.21.3    Notice 26 
             2.21.4    LC Fees 26 
             2.21.5    Administration 27 
             2.21.6    Reimbursement by the Borrowers 27 
             2.21.7    Obligations Absolute 28 
             2.21.8    Actions of LC Issuer 28 
             2.21.9    Indemnification 28 
             2.21.10    [Reserved] 29 
             2.21.11    Facility LC Collateral Account 29 
            2.22 Subsidiary Borrowers 29 
            2.23 Judgment Currency 29 
ARTICLE 3 YIELD PROTECTION; TAXES 30 
            3.1 Yield Protection 30 
            3.2 Changes in Capital Adequacy Regulations 31 
            3.3 Availability of Types of Advances 31 
            3.4 Funding Indemnification 32 
            3.5 Taxes 32 
            3.6 Lender Statements; Survival of Indemnity 32 
ARTICLE 4 CONDITIONS PRECEDENT 33 
            4.1 Initial Credit Extension 33 
            4.2 Each Credit Extension 34 
            4.3 Initial Advance to Each New Subsidiary Borrower 35 



ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(CONTINUED)

Page

ARTICLE 5 REPRESENTATIONS AND WARRANTIES 35 
            5.1 Existence and Standing 35 
            5.2 Authorization and Validity 36 
            5.3 No Conflict; Government Consent 36 
            5.4 Financial Statements 36 
            5.5 Material Adverse Change 36 
            5.6 Taxes 37 
            5.7 Litigation and Contingent Obligations 37 
            5.8 Subsidiaries 37 
            5.9 Accuracy of Information 37 
            5.10 Regulation U 37 
            5.11 Material Agreements 37 
            5.12 Compliance With Laws 38 
            5.13 Ownership of Properties 38 
            5.14 ERISA; Foreign Pension Matters 38 
            5.15 Plan Assets; Prohibited Transactions 39 
            5.16 Environmental Matters 39 
            5.17 Investment Company Act 39 
            5.18 Public Utility Holding Company Act 39 
            5.19 Insurance 39 
ARTICLE 6 COVENANTS 39 
            6.1 Reporting 40 
            6.2 Use of Proceeds 42 
            6.3 Notice of Default 42 
            6.4 Conduct of Business 42 
            6.5 Taxes 43 
            6.6 Insurance 43 
            6.7 Compliance with Laws; Maintenance of Plans 43 
            6.8 Maintenance of Properties 43 
            6.9 Inspection; Keeping of Books and Records 43 
            6.10 Addition of Guarantors 43 



iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(CONTINUED)

Page

            6.11 Dividends and Distributions 44 
            6.12 Indebtedness 44 
            6.13 Merger 45 
            6.14 Sale of Assets 45 
            6.15 Investments and Acquisitions 46 
            6.16 Liens 48 
            6.17 Transactions with Affiliates 48 
            6.18 Financial Contracts 49 
            6.19 ERISA 49 
            6.20 Environmental Compliance 49 
            6.21 Financial Covenants 49 
             6.21.1    Maximum Leverage Ratio 49 
             6.21.2    Minimum Fixed Charge Coverage Ratio 50 
             6.21.3    Minimum Consolidated Net Worth 50 
ARTICLE 7 DEFAULTS 50 
            7.1 Breach of Representations or Warranties 50 
            7.2 Failure to Make Payments When Due 50 
            7.3 Breach of Covenants 50 
            7.4 Other Breaches 50 
            7.5 Default as to Other Indebtedness 51 
            7.6 Voluntary Bankruptcy; Appointment of Receiver; Etc 51 
            7.7 Involuntary Bankruptcy; Appointment of Receiver; Etc 51 
            7.8 Custody or Control of Property 51 
            7.9 Judgments 52 
            7.10 ERISA Liabilities 52 
            7.11 Environmental Matters 52 
            7.12 Change in Control 52 
            7.13 Guarantor Revocation 52 
ARTICLE 8 ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 52 
            8.1 Acceleration 53 
            8.2 Amendments 54 



iv

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(CONTINUED)

Page

            8.3 Preservation of Rights 54 
ARTICLE 9 GUARANTY 54 
            9.1 Guarantee of Obligations 54 
             9.1.1    Company Guaranty 54 
             9.1.2    Performance by Company 54 
             9.1.3    Nature of Guaranty 55 
             9.1.4    Waivers and Other Agreements 55 
             9.1.5    Obligations Absolute 55 
            9.2 No Investigation by Lenders or Administrative Agent 56 
            9.3 Indemnity 56 
            9.4 Reinstatement 56 
ARTICLE 10 GENERAL PROVISIONS 56 
            10.1 Survival of Representations 56 
            10.2 Governmental Regulation 56 
            10.3 Headings 57 
            10.4 Entire Agreement 57 
            10.5 Benefits of this Agreement 57 
            10.6 Expenses; Indemnification 57 
            10.7 [Reserved] 57 
            10.8 Accounting 57 
            10.9 Severability of Provisions 58 
            10.10 Nonliability of Lenders 58 
            10.11 Confidentiality 58 
            10.12 Lender Not Utilizing Plan Assets 59 
            10.13 Nonreliance 59 
            10.14 Disclosure 59 
            10.15 Subordination of Intercompany Indebtedness 59 
ARTICLE 11 [reserved] 60 
ARTICLE 12 SETOFF 60 
            12.1 Setoff 60 



v

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(CONTINUED)

Page

ARTICLE 13 BENEFIT OF AGREEMENT; PARTICIPATIONS 60 
            13.1 Successors and Assigns 60 
            13.2 Participations 60 
             13.2.1    Permitted Participants; Effect 60 
             13.2.2    Voting Rights 61 
             13.2.3    Benefit of Setoff 61 
            13.3 Dissemination of Information 61 
ARTICLE 14 NOTICES 61 
            14.1 Notices 61 
            14.2 Change of Address 62 
ARTICLE 15 COUNTERPARTS 62 
ARTICLE 16 CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 62 
            16.1 CHOICE OF LAW 62 
            16.2 CONSENT TO JURISDICTION 62 
            16.3 WAIVER OF JURY TRIAL 63 
ARTICLE 17 TERMINATION OF EXISTING CREDIT AGREEMENT 63 











vi

--------------------------------------------------------------------------------


Exhibits

Exhibit A Form of Borrowers’ Counsel’s Opinion

Exhibit B Form of Compliance Certificate

Exhibit C Form of Loan/Credit Related Money Transfer Instruction

Exhibit D Form of Promissory Note

Exhibit E List of Closing Documents

Exhibit F Form of Guaranty

Exhibit G Form of Assumption Letter


Schedules

Pricing Schedule

Commitment Schedule

Eurocurrency Payment Office Schedule

Schedule 1.1 Subsidiary Borrowers

Schedule 5.4 Financial Statements

Schedule 5.7 Litigation

Schedule 5.8 Subsidiaries

Schedule 5.14 ERISA Matters

Schedule 5.16 Environmental Matters

Schedule 6.12 Existing Indebtedness

Schedule 6.15 Existing Investments

Schedule 6.16 Existing Liens









vii

--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT

        This Revolving Credit Agreement, dated as of October 29, 2004, is among
JOHNSON OUTDOORS INC., one or more other Subsidiary Borrowers from time to time
parties hereto (whether now existing or hereafter formed), and LASALLE BANK
NATIONAL ASSOCIATION, a national banking association having its principal office
in Chicago, Illinois. The parties hereto agree as follows:


ARTICLE 1


DEFINITIONS

        1.1      Certain Defined Terms. As used in this Agreement:

        “Accounting Changes” is defined in Section 10.8 hereof.

        “Acquisition”means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Company or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
of voting power) of the outstanding ownership interests of a partnership or
limited liability company.

        “Advance”means a borrowing hereunder consisting of the aggregate amount
of several Loans (i) made by the Lender on the same Borrowing Date, or (ii)
converted or continued by the Lender on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Loans of the same Type and, in the case of Eurocurrency Loans, in the same
Agreed Currency and for the same Interest Period.

        “Affiliate”of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of five percent (5%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.

        “Agreed Currencies” means (i) Dollars, (ii) so long as such currencies
remain Eligible Currencies, Australian Dollars, British Pounds Sterling,
Canadian Dollars, German Deutsche Marks, Dutch Guilders, French Francs, Swiss
Francs, Japanese Yen, and, from and after becoming generally available in the
international currency and exchange markets, the euro, and (iii) any other
Eligible Currency which the applicable Borrower requests the Lender to include
as an Agreed Currency hereunder and which is acceptable to the Lender. For the
purposes of this definition, each of the specific currencies referred to in
clause (ii), above, shall mean and be deemed to refer to the lawful currency of
the jurisdiction referred to in connection with such currency, e.g., “Australian
Dollars” means the lawful currency of Australia.



1

--------------------------------------------------------------------------------


        “Agreement”means this Revolving Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and as in effect from time to time.

        “Agreement Accounting Principles” means generally accepted accounting
principles as in effect in the United States from time to time, applied in a
manner consistent with that used in preparing the financial statements of the
Company referred to in Section 5.4; provided, however, that except as provided
in Section 10.8, with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the date of this Agreement, applied in a manner consistent with that used
in preparing the financial statements of the Company referred to in Section 5.4
hereof.

        “Alternate Base Rate” means, for any day, a fluctuating rate of interest
per annum equal to the higher of (i) the Prime Rate for such day and the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum.

        “Applicable Commitment Fee Rate” means, at any time, the percentage rate
per annum at which Commitment Fees are accruing on the unused portion of the
Commitment at such time as set forth in the Pricing Schedule.

        “Applicable Margin” means, with respect to Eurocurrency Advances at any
time, the percentage rate per annum which is applicable at such time with
respect to Eurocurrency Advances as set forth in the Pricing Schedule.

        “Applicable Performance LC Fee” means, with respect to Performance LCs
at any time, the percentage rate per annum which is applicable at such time with
respect to Performance LCs as set forth in the Pricing Schedule.

        “Approximate Equivalent Amount” of any currency with respect to any
amount of Dollars shall mean the Equivalent Amount of such currency with respect
to such amount of Dollars on or as of such date, rounded up to the nearest whole
unit of such currency as determined by the Lender from time to time.

        “Article”means an article of this Agreement unless another document is
specifically referenced.

        “Assumption Letter” means a letter of a Subsidiary of the Company
addressed to the Lender, and acknowledged by the Lender, in substantially the
form of Exhibit G hereto, pursuant to which such Subsidiary agrees to become a
“Subsidiary Borrower” and agrees to be bound by the terms and conditions hereof.

        “Authorized Officer” means any of the chief executive officer,
president, chief operating officer, chief financial officer, chief accounting
officer or treasurer of the Company, acting singly.



2

--------------------------------------------------------------------------------


        “Available Commitment” means, at any time, the Commitment then in effect
minus the Outstanding Credit Exposure at such time.

        “Benefit Plan” shall mean a defined benefit plan as defined in Section
3(35) of ERISA (other than a Multiemployer Plan) in respect of which the Company
or any ERISA Affiliate is, or within the immediately preceding six (6) years
was, an “employer” as defined in Section 3(5) of ERISA.

        “Borrower”means, as applicable, any of the Company or any of the
Subsidiary Borrowers, together with their respective permitted successors and
assigns, and “Borrowers” means, collectively, the Company and the Subsidiary
Borrowers.

        “Borrowing Date” means a date on which an Advance is made hereunder.

        “Borrowing Notice”is defined in Section 2.9.1.

        “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars and the
other Agreed Currencies are carried on in the London interbank market (and, if
the Advances which are the subject of such borrowing, payment or rate selection
are denominated in euro, a day upon which such clearing system as is determined
by the Lender to be suitable for clearing or settlement of the euro is open for
business) and (ii) for all other purposes, a day (other than a Saturday or
Sunday) on which banks generally are open in Chicago, Illinois for the conduct
of substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

        “Capitalized Lease” of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

        “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

        “Capital Stock” means (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (iii) in the case of a partnership, partnership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

        “Cash Equivalent Investments” means, as to any Person, (i) securities
issued or directly and fully guaranteed or insured by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (ii) time deposits and certificates
of deposit of any investment grade commercial bank having, or which is the
principal banking subsidiary of an investment grade bank holding company
organized under the laws of the United States, any State thereof, the District
of Columbia or any foreign jurisdiction having capital, surplus and undivided
profits aggregating in excess of $500,000,000, with maturities of not more than
one year from the date of acquisition by such Person, (iii) repurchase
obligations with a term of not more than ninety (90) days for underlying
securities of the types described in clause (i) above entered into with any bank
meeting the qualifications specified in clause (ii) above, provided that such
repurchase obligations are secured by a first priority security interest in such
underlying securities which have, on the date of purchase thereof, a fair market
value of at least 100% of the amount of the repurchase obligations, (iv)
commercial paper issued by any Person incorporated in the United States rated at
least A-1 by S&P or P-1 by Moody’s and in each case maturing not more than 270
days after the date of acquisition by such Person, (v) investments in money
market funds substantially all of the assets of which are comprised of
securities of the types described in clauses (i) through (iv) above, and (vi)
demand deposit accounts maintained in the ordinary course of business.



3

--------------------------------------------------------------------------------


        “Change”is defined in Section 3.2.

        “Change in Control” means (i) the Johnson Family shall at any time fail
to own stock having, in the aggregate, votes sufficient to elect at least a
fifty-one percent (51%) majority of the Board of Directors of the Company, (ii)
the acquisition by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of thirty percent (30%) or more of the outstanding shares of voting
stock of the Company; or (iii) the majority of the Board of Directors of the
Company fails to consist of Continuing Directors; or (iv) except as expressly
permitted under the terms of this Agreement, the Company consolidates with or
merges into another Person or conveys, transfers or leases all or substantially
all of its property to any Person, or any Person consolidates with or merges
into the Company, in either event pursuant to a transaction in which the
outstanding Capital Stock of the Company is reclassified or changed into or
exchanged for cash, securities or other property; or (v) except as otherwise
expressly permitted under the terms of this Agreement, the Company shall cease
to own and control, directly or indirectly, all of the economic and voting
rights associated with all of the outstanding Capital Stock of each of the
Company’s Subsidiaries or shall cease to have the power, directly or indirectly,
to elect all of the members of the board of directors of each of the Company’s
Subsidiaries.

        “Closing Date” means October 29, 2004.

        “Collateral Shortfall Amount” is defined in Section 8.1.

        “Commitment”means the obligation of the Lender to make Revolving Loans
to a Borrower in an aggregate amount not exceeding the amount set forth on the
Commitment Schedule, as such amount may be modified from time to time pursuant
to the terms hereof.

        “Commitment Fee” is defined in Section 2.6.1.

        “Commitment Schedule”means the Schedule identifying the Lender’s
Commitment as of the Closing Date attached hereto and identified as such.



4

--------------------------------------------------------------------------------


        “Company”means Johnson Outdoors Inc., a Wisconsin corporation, and its
permitted successors and assigns (including, without limitation, a
debtor-in-possession on its behalf).

        “Computation Date” is defined in Section 2.3.

        “Consolidated Net Income”means, with reference to any period, the net
after-tax income (or loss) of the Company and its Subsidiaries calculated on a
consolidated basis for such period determined in accordance with Agreement
Accounting Principles.

        “Consolidated Net Worth” means, as of the date of any determination
thereof, the amount of the par or stated value of all outstanding capital stock,
capital surplus and retained earnings of the Company and its Subsidiaries, net
of all cumulative translation adjustments and contingent compensation
adjustments determined on a consolidated basis in accordance with Agreement
Accounting Principles.

        “Consolidated Tangible Assets” means the Consolidated Total Assets of
the Company, excluding all items that are treated as intangibles under Agreement
Accounting Principles.

        “Consolidated Tangible Net Worth” means the consolidated stockholders’
equity of the Company and its Subsidiaries minus, to the extent included as
assets in determining Consolidated Net Worth, the net book value of all (i)
goodwill, including, without limitation, the excess of cost over book value of
any asset, (ii) organization or experimental expenses, (iii) unamortized debt
discount and expense, (iv) patents, trademarks, trade names and copyrights, (v)
treasury stock, (vi) franchises, licenses and permits, and (vii) other assets
which are deemed intangible assets under Agreement Accounting Principles.

        “Consolidated Total Assets” means the total amount of all assets of the
Company and its consolidated Subsidiaries, and including amounts attributable to
minority interests in Affiliates of the Company to the extent deducted in
calculating the Consolidated Total Assets of the Company and its Subsidiaries
but only to the extent such Affiliate shall be a Guarantor hereunder, calculated
on a consolidated basis as of such time in accordance with Agreement Accounting
Principles.

        “Continuing Director” means, with respect to any Person as of any date
of determination, any member of the board of directors of such Person who (a)
was a member of such board of directors on the Closing Date, or (b) was
nominated for election or elected to such board of directors with the approval
of the required majority of the Continuing Directors who were members of such
board at the time of such nomination or election; provided that any individual
who is so elected or nominated in connection with a merger, consolidation,
acquisition or similar transaction shall not be a Continuing Director unless
such individual was a Continuing Director prior thereto.

        “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property owned
by it is bound.

        “Conversion/Continuation Notice” is defined in Section 2.10.



5

--------------------------------------------------------------------------------


        “Credit Extension” means the making of an Advance or the issuance of a
Facility LC hereunder.

        “Credit Extension Date” means the Borrowing Date for an Advance or the
issuance date for a Facility LC.

        “Default”means an event described in Article VII.

        “Disqualified Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is ninety-one (91) days after the Facility Termination Date.

        “DOL”shall mean the United States Department of Labor and any successor
department or agency.

        “Dollar Amount” of any currency at any date shall mean (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent in such
currency of such amount of Dollars if such currency is any currency other than
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Lender for such currency on the London market at
11:00 a.m., London time, on or as of the most recent Computation Date provided
for in Section 2.3.

        “Dollars”and “$”shall mean the lawful currency of the United States of
America.

        “Domestic Subsidiary” means a Subsidiary of the Company organized under
the laws of a jurisdiction located in the United States of America.

        “EBITDA”shall mean, for any period for the Company and its consolidated
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(i) Net Income, plus (ii) Interest Expense to the extent deducted in computing
Net Income, plus (iii) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus (iv)
depreciation expense to the extent deducted in computing Net Income, plus (v)
amortization expense, including, without limitation, amortization of goodwill
and other intangible assets to the extent deducted in computing Net Income, plus
(vi) any other non-recurring charges to the extent deducted in computing Net
Income, minus (vii) any non-recurring credits to the extent added in computing
Net Income, plus (viii) non-recurring after-tax losses (or minus non-recurring
after-tax gains); provided, that the aggregate adjustment pursuant to clauses
(vi) through (viii) of this definition shall not exceed $2,000,000 for the
four-quarter period ending on such date (exclusive of any such adjustments for
the closing of the Escape Sailboats operation in Portsmouth, Rhode Island and
the closing of certain of the Necky Kayak operations located in Abbotsfort,
British Columbia (collectively, the “Identified Plants”) in an aggregate amount
not to exceed $2,500,000).

        “Eligible Currency” means any currency other than Dollars (i) that is
readily available, (ii) that is freely traded, (iii) in which deposits are
customarily offered to banks in the London interbank market, (iv) which is
convertible into Dollars in the international interbank market and (v) as to
which an Equivalent Amount may be readily calculated. If, after the designation
by the Lender of any currency as an Agreed Currency, (x) currency control or
other exchange regulations are imposed in the country in which such currency is
issued with the result that different types of such currency are introduced, (y)
such currency is, in the determination of the Lender, no longer readily
available or freely traded or (z) in the determination of the Lender, an
Equivalent Amount of such currency is not readily calculable, the Lender shall
promptly notify the Borrowers, and such currency shall no longer be an Agreed
Currency until such time as the Lender agrees to reinstate such currency as an
Agreed Currency and promptly, but in any event within five Business Days of
receipt of such notice from the Lender, the Borrowers shall repay all Loans in
such affected currency or convert such Loans into Loans in Dollars or another
Agreed Currency, subject to the other terms set forth in Article II.



6

--------------------------------------------------------------------------------


        “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

        “Equivalent Amount” of any currency with respect to any amount of
Dollars at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Lender for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.

        “ERISA”means the Employee Retirement Income Security Act of 1974, as
amended from time to time, including (unless the context otherwise requires) any
rules or regulations promulgated thereunder.

        “ERISA Affiliate” shall mean any (i) corporation which is a member of
the same controlled group of corporations (within the meaning of Section 414(b)
of the IRC) as the Company, (ii) partnership or other trade or business (whether
or not incorporated) under common control (within the meaning of Section 414(c)
of the IRC) with the Company, and (iii) member of the same affiliated service
group (within the meaning of Section 414(m) of the IRC) as the Company, any
corporation described in clause (i) above or any partnership or trade or
business described in clause (ii) above.

        “Euro”and/or “EUR” means the euro referred to in Council Regulation (EC)
No. 1103/97 dated June 17, 1997 passed by the Council of the European Union, or,
if different, the then lawful currency of the member states of the European
Union that participate in the third stage of Economic and Monetary Union.

        “Eurocurrency” means any Agreed Currency.



7

--------------------------------------------------------------------------------


        “Eurocurrency Advance” means an Advance which, except as otherwise
provided in Section 2.12, bears interest at a Eurocurrency Rate requested by a
Borrower pursuant to Sections 2.9 and 2.10.

        “Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at a Eurocurrency Rate requested by a Borrower
pursuant to Sections 2.9 and 2.10.

        “Eurocurrency Payment Office” of the Lender shall mean, for each of the
Agreed Currencies, the office, branch, affiliate or correspondent bank of the
Lender specified as the “Eurocurrency Payment Office” for such currency on the
Eurocurrency Payment Office Schedule hereto or such other office, branch,
affiliate or correspondent bank of the Lender as it may from time to time
specify to the Borrowers as its Eurocurrency Payment Office.

        “Eurocurrency Payment Office Schedule” means the Schedule identifying
the Eurocurrency Payment Office of the Lender for each of the Agreed Currencies
attached hereto identified as such.

        “Eurocurrency Rate” means, with respect to a Eurocurrency Advance for
the relevant Interest Period, the sum of (i) the quotient of (a) the
Eurocurrency Reference Rate applicable to such Interest Period, divided by (b)
one minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.

        “Eurocurrency Reference Rate” means, with respect to a Eurocurrency
Advance for the relevant Interest Period, the applicable British Bankers’
Association Interest Settlement Rate for deposits in the applicable Agreed
Currency appearing on Reuters Screen FRBD or the applicable Reuters Screen for
such Agreed Currency as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, (i) if Reuters Screen FRBD or the applicable
Reuters Screen for such Agreed Currency is not available to the Lender for any
reason, the applicable Eurocurrency Reference Rate for the relevant Interest
Period shall instead be the applicable British Bankers’ Association Interest
Settlement Rate for deposits in the Applicable Agreed Currency as reported by
any other generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
and having a maturity equal to such Interest Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available, the applicable
Eurocurrency Reference Rate for the relevant Interest Period shall instead be
the rate determined by the Lender to be the rate at which it offers to place
deposits in the applicable Agreed Currency with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in the approximate amount of the
Lender’s relevant Eurocurrency Loan and having a maturity equal to such Interest
Period.

        “Excluded Taxes” means, in the case of the Lender or applicable Lending
Installation and the Lender, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
the Lender is incorporated or organized or any political combination or
subdivision or taxing authority thereof or (ii) the jurisdiction in which the
Lender’s principal executive office or the Lender’s applicable Lending
Installation is located or in which, other than as a result of the transaction
evidenced by this Agreement, the Lender otherwise is, or at any time was,
engaged in business.



8

--------------------------------------------------------------------------------


        “Exhibit”refers to an exhibit to this Agreement, unless another document
is specifically referenced.

        “Existing Credit Agreement” means that certain 3-Year Revolving Credit
Agreement dated as of August 31, 2001 among the Company, the subsidiary
borrowers parties thereto, the lenders parties thereto, and Bank One, NA, as
Administrative Agent, as the same has been amended, restated, supplemented or
otherwise modified from time to time.

        “Facility LC” is defined in Section 2.21.1.

        “Facility LC Application” is defined in Section 2.21.3.

        “Facility LC Collateral Account” is defined in Section 2.21.11.

        “Facility Termination Date” means the earlier of (a) October 28, 2005,
and (b) the date of termination in whole of the Commitment pursuant to Sections
2.6 or 8.1 hereof.

        “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Lender from three Federal
funds brokers of recognized standing selected by the Lender in its sole
discretion.

        “Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates, forward rates or commodity prices, including, but not limited
to, interest rate swap or exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency, interest rate options puts or warrants.

        “Fixed Charge Coverage Ratio” is defined in Section 6.21.2.

        “Floating Rate” means, for any day, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes.

        “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.12, bears interest at the Floating Rate.

        “Floating Rate Loan” means a Loan or portion thereof, which, except as
otherwise provided in Section 2.12, bears interest at the Floating Rate.



9

--------------------------------------------------------------------------------


        “Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (i) is maintained or contributed
to for the benefit of employees of the Company, any of its respective
Subsidiaries or any member of its Controlled Group, (ii) is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA, and (iii) under applicable local law, is
required to be funded through a trust or other funding vehicle.

        “Foreign Subsidiary” means a Subsidiary of the Company which is not a
Domestic Subsidiary.

        “Funded Debt”of any Person shall mean, without duplication (a) all
Indebtedness for or in respect of borrowed money or which has been incurred in
connection with the acquisition of property or assets, in each case having a
final maturity of more than one year from the date of origin thereof (or which
is renewable or extendible at the option of the obligor for a period or periods
more than one year from the date of origin), including all payments in respect
thereof that are required to be made within one year from the date of any
determination of Funded Debt, whether or not the obligation to make such payment
shall constitute a current liability of the obligor under Agreement Accounting
Principles; provided that any portion of such obligations incurred in connection
with the acquisition of property or assets specifically including, without
limitation, obligations which have been incurred by such Person in connection
with any sale, transfer or issuance of capital stock in accordance with the
terms of this Agreement and which are at the date of any determination of Funded
Debt contingent as to amount or as to payment shall not be treated as Funded
Debt on such date, (b) all Capitalized Lease Obligations, (c) all guaranties by
such Person of Funded Debt of others, (d) all obligations of such Person with
respect to receivables sold or otherwise discounted with recourse, (e) all
obligations of such Person in an aggregate amount in excess of $1,000,000 with
respect to all standby letters of credit and (f) all Disqualified Stock.

        “Guarantor”shall mean the Company and each Domestic Subsidiary (other
than Uwatec USA, Inc.) as of the Closing Date and each other Subsidiary that has
become a guarantor of the Obligations hereunder in accordance with the terms of
Section 6.10.

        “Guaranty”means that certain Guaranty (and any and all supplements
thereto) executed from time to time by each Guarantor (other than the Company)
in favor of the Lender, in substantially the form of Exhibit F attached hereto,
as amended, restated, supplemented or otherwise modified from time to time.

        “Identified Plants” is defined in the definition of “EBITDA.”

        “Indebtedness”of a Person means, without duplication, (a) the
obligations of such Person (i) for borrowed money or which has been incurred in
connection with the acquisition of property or assets, (ii) under or with
respect to notes payable and drafts accepted which represent extensions of
credit (whether or not representing obligations for borrowed money) to such
Person, (iii) constituting reimbursement obligations with respect to letters of
credit issued for the account of such Person or (iv) for the deferred purchase
price of property or services (other than current accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (b) the obligations of others, whether or not assumed, secured by Liens
on property of such Person or payable out of the proceeds of, or production
from, property or assets now or hereafter owned or acquired by such Person, (c)
the Capitalized Lease Obligations of such Person, (d) the obligations of such
Person under guaranties by such Person of any Indebtedness (other than
obligations for borrowed money incurred to finance the purchase of property
leased to such Person pursuant to a Capitalized Lease of such Person) of any
other Person, (e) all Off-Balance Sheet Liabilities of such Person, (f) all
Disqualified Stock and (g) any other obligation or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person.



10

--------------------------------------------------------------------------------


        “Interest Expense” means, for any period for any group of Persons, the
total gross interest expense of such group of Persons, whether paid or accrued,
including, without duplication, the interest component of Capitalized Leases,
commitment and letter of credit fees, the discount or implied interest component
of Off-Balance Sheet Liabilities, capitalized interest expense, pay-in-kind
interest expense, amortization of debt discount and net payments (if any)
pursuant to Financial Contracts relating to interest rate protection, all as
determined in conformity with Agreement Accounting Principles.

        “Interest Period” means, with respect to a Eurocurrency Advance, a
period of one, two, three or six months or such other period agreed to by the
Lender and the Borrowers, commencing on a Business Day selected by the
applicable Borrower pursuant to this Agreement. Such Interest Period shall end
on but exclude the day which corresponds numerically to such date one, two,
three or six months or such other agreed upon period thereafter, provided,
however, that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month or such other succeeding period, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month or such other succeeding period. If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day, provided, however, that if said
next succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

        “Investment”of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade, but
including accounts receivable from other Persons which are not current assets or
did not arise from sales to such other Person in the ordinary course of
business) or contribution of capital by such Person; stocks, bonds, mutual
funds, partnership interests, notes, debentures or other securities owned by
such Person; any deposit accounts and certificate of deposit owned by such
Person; structured notes, Financial Contracts, derivative financial instruments
and other similar instruments or contracts owned by such Person; any other
direct or indirect purchase or acquisition by such Person of any assets other
than assets used in the ordinary course of business; and any non-arms length
transaction by such Person with another Person or any other transfer of assets
by such Person in another Person, with the amount of such Investment being an
amount equal to the net benefit derived by such other Person resulting from any
such transactions.



11

--------------------------------------------------------------------------------


        “IRC”shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor statute.

        “IRS”shall mean the United States Internal Revenue Service and any
successor agency.

        “Johnson Family” shall mean at any time, collectively, Mrs. Samuel C.
Johnson, and the children and grandchildren of Mr. and Mrs. Samuel C. Johnson,
the executor or administrator of the estate or other legal representative of any
such Person, all trusts for the benefit of the foregoing or their heirs or any
one or more of them, and all partnerships, corporations or other entities
directly or indirectly controlled by the foregoing or any one or more of them.

        “LC Fee” is defined in Section 2.21.4.

        “LC Issuer”means the Lender (or any Affiliate of the Lender designated
by the Lender), in its capacity as issuer of Facility LCs hereunder.

        “LC Obligations” means, at any time, the sum, without duplication, of
(i) the aggregate undrawn stated amount of all Facility LCs outstanding at such
time plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

        “LC Payment Date” is defined in Section 2.21.5.

        “Lender”means LaSalle Bank National Association and its successors and
assigns.

        “Lending Installation” means, with respect to the Lender, the office,
branch, subsidiary or Affiliate of the Lender with respect to each Agreed
Currency listed on a Schedule or otherwise selected by the Lender pursuant to
Section 2.18.

        “Leverage Ratio” is defined in Section 6.21.1.

        “Leverage Ratio (Pricing)” is defined in the Pricing Schedule.

        “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement, and, in the case of stock, stockholders agreements, voting trust
agreements and all similar arrangements).

        “Loan” means a Revolving Loan.

        “Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, each Assumption Letter executed hereunder, and all other documents,
instruments, notes (including any Notes issued pursuant to Section 2.14 (if
requested)) and agreements executed in connection therewith or contemplated
thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.

        “Loan Party” is defined in Section 4.1.1.



12

--------------------------------------------------------------------------------


        “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), operations, performance,
properties, results of operations or prospects of the Company, or the Company
and its Subsidiaries taken as a whole, (ii) the ability of the Company or any of
its Subsidiaries to perform its respective obligations under the Loan Documents
to which it is a party, or (iii) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Lender and the LC Issuer
thereunder.

        “Material Indebtedness” is defined in Section 7.5.

        “Maximum Eurocurrency Amount” means $20,000,000.

        “Modify”and “Modification” are defined in Section 2.21.1.

        “Moody’s”means Moody’s Investors Service, Inc. and any successor
thereto.

        “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a) (3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any ERISA Affiliate.

        “National Currency Unit” means the unit of currency (other than a euro
unit) of each member state of the European Union that participates in the third
stage of Economic and Monetary Union.

        “Net Income” means, for any period for any group of Persons, the net
earnings (or loss) after taxes of such group of Persons on a consolidated basis
for such period taken as a single accounting period determined in conformity
with Agreement Accounting Principles.

        “Note” is defined in Section 2.14.

        “Obligations”means all Loans, Reimbursement Obligations, advances,
debts, liabilities, obligations, covenants and duties owing by the Borrowers to
any of the LC Issuer, the Lender, or any Affiliate of the LC Issuer or the
Lender, or any indemnitee under the provisions of Section 10.6 or any other
provisions of the Loan Documents, in each case of any kind or nature, present or
future, arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed), and any other sum chargeable to the Company or any
of its Subsidiaries under this Agreement or any other Loan Document.

        “Off-Balance Sheet Liability” of a Person means (i) any repurchase
obligation or liability of such Person or any of its Subsidiaries with respect
to receivables sold by such Person or any of its Subsidiaries (calculated to
include the unrecovered investment of purchasers or transferees of receivables
or any other obligation of the Company or such transferor to
purchasers/transferees of interests in receivables or the agent for such
purchasers/transferees), (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, (iii) any liability under any
financing lease or Synthetic Lease or “tax ownership operating lease”
transaction entered into by such Person, including any Synthetic Lease
Obligations, or (iv) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (iv) Operating Leases.



13

--------------------------------------------------------------------------------


        “Operating Lease”of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

        “Other Taxes” is defined in Section 3.5.2.

        “Outstanding Credit Exposure” means, at any time, the sum of (i) the
aggregate principal amount of Revolving Loans outstanding at such time, plus
(ii) an amount equal to the LC Obligations at such time.

        “Participants” is defined in Section 13.2.1.

        “Payment Date” means the last day of each March, June, September and
December and the Facility Termination Date.

        “PBGC”means the Pension Benefit Guaranty Corporation, or any successor
thereto.

        “Performance LC” means a Facility LC that is a documentary or trade
letter of credit which is drawable upon presentation of documents evidencing the
sale or shipment of goods purchased by the Company or a Subsidiary in the
ordinary course of its business.

        “Permitted Acquisition” is defined in Section 6.15.5.

        “Permitted Refinancing Indebtedness” means any replacement, renewal,
refinancing or extension of any Indebtedness permitted by this Agreement that
(i) does not exceed the aggregate principal amount (plus accrued interest and
any applicable premium and associated fees and expenses) of the Indebtedness
being replaced, renewed, refinanced or extended, (ii) does not have a Weighted
Average Life to Maturity at the time of such replacement, renewal, refinancing
or extension that is less than the Weighted Average Life to Maturity of the
Indebtedness being replaced, renewed, refinanced or extended, (iii) does not
rank at the time of such replacement, renewal, refinancing or extension senior
to the Indebtedness being replaced, renewed, refinanced or extended, and (iv)
does not contain terms (including, without limitation, terms relating to
security, amortization, interest rate, premiums, fees, covenants, event of
default and remedies) materially less favorable to the Borrowers or to the
Lender than those applicable to the Indebtedness being replaced, renewed,
refinanced or extended.

        “Person”means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.



14

--------------------------------------------------------------------------------


        “Plan”means an employee benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of its Controlled Group may have any
liability.

        “Pricing Schedule” means the Schedule identifying the Applicable Margin,
the Applicable Performance LC Fee, and the Applicable Commitment Fee Rate
attached hereto identified as such.

        “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Lender (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.

        “Property”of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

        “Purchase Price” means the total consideration and other amounts payable
in connection with any Acquisition or Investment, including, without limitation,
any portion of the consideration payable in cash, the value of any Capital Stock
or other equity interests of the Company or any Subsidiary issued as
consideration for such Acquisition or Investment, all Indebtedness, liabilities
and contingent obligations incurred or assumed in connection with such
Acquisition or Investment and all transaction costs and expenses incurred in
connection with such Acquisition or Investment.

        “Regulation D”means Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor thereto
or other regulation or official interpretation of said Board of Governors
relating to reserve requirements applicable to member banks of the Federal
Reserve System.

        “Regulation T” means Regulation T of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

        “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

        “Regulation X” means Regulation X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

        “Reimbursement Obligations” means with respect to the LC Issuer, at any
time, the aggregate of all obligations of the Borrowers then outstanding under
Section 2.21 to reimburse the LC Issuer for amounts paid by the LC Issuer in
respect of any one or more drawings under Facility LCs issued by the LC Issuer;
or, as the context may require, all such Reimbursement Obligations then
outstanding to reimburse the LC Issuer.



15

--------------------------------------------------------------------------------


        “Rentals”means the aggregate fixed amounts payable by the Company and
its Subsidiaries on a consolidated basis under any lease of real or personal
property having an original term (including any required renewals or any
renewals at the option of the lessor or lessee) of one year or more, but does
not include any amounts payable under Capitalized Leases.

        “Reportable Event” shall mean any Reportable Event as defined in Section
4043 of ERISA or the regulations thereunder for which the 30-day notice
requirement has not been waived by the PBGC.

        “Reserve Requirement” means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on
“Eurocurrency liabilities” (as defined in Regulation D).

        “Revolving Loan” means the Lender’s loan made pursuant to its commitment
to lend set forth in Section 2.1 (or any conversion or continuation thereof).

        “Risk Based Capital Guidelines” is defined in Section 3.2.

        “S&P” means Standard and Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

        “Schedule”refers to a specific schedule to this Agreement, unless
another document is specifically referenced.

        “Section”means a numbered section of this Agreement, unless another
document is specifically referenced.

        “Single Employer Plan” means a Plan maintained by the Company or any
member of its Controlled Group for employees of the Company or any member of its
Controlled Group.

        “Standby LC” means any Facility LC other than a Performance LC.

        “Subsidiary”of a Person means (i) any corporation more than fifty
percent (50%) of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization more than fifty
percent (50%) of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled. Unless otherwise expressly
provided, all references herein to a “Subsidiary” shall mean a Subsidiary of the
Company.

        “Subsidiary Borrower” means each of the Company’s Subsidiaries listed on
Schedule 1.1, and any other Subsidiaries of the Company duly designated by the
Company pursuant to Section 2.22 to request Credit Extensions hereunder, which
Subsidiary shall have delivered to the Lender an Assumption Letter in accordance
with Section 2.22 and such other documents as may be required pursuant to this
Agreement, in each case, together with its respective successors and assigns,
including a debtor-in-possession on behalf of such Subsidiary Borrower.



16

--------------------------------------------------------------------------------


        “Substantial Portion” means, with respect to the Property of the Company
and its Subsidiaries, Property which (i) represents more than ten percent (10%)
of the consolidated assets of the Company and its Subsidiaries as would be shown
in the consolidated financial statements of the Company and its Subsidiaries as
at the end of the four fiscal quarter period ending with the fiscal quarter
immediately prior to the fiscal quarter in which such determination is made, or
(ii) is responsible for more than ten percent (10%) of the Consolidated Net
Income of the Company and its Subsidiaries as reflected in the financial
statements referred to in clause (i) above.

        “Synthetic Lease” means a so-called “synthetic” lease that is not
treated as a capital lease under Agreement Accounting Principles, but that is
treated as a financing under the Code.

        “Synthetic Lease Obligations” means, collectively, the payment
obligations of the Company or any of its Subsidiaries pursuant to a Synthetic
Lease.

        “Taxes”means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities with
respect to the foregoing, but excluding Excluded Taxes.

        “Termination Event”shall mean (i) a Reportable Event with respect to any
Benefit Plan; (ii) the withdrawal of the Company or any ERISA Affiliate from a
Benefit Plan during a plan year in which the Company or such ERISA Affiliate was
a “substantial employer”as defined in Section 4001(a) (2) of ERISA; (iii) the
imposition of an obligation on the Company or any ERISA Affiliate under Section
4041 of ERISA to provide affected parties written notice of intent to terminate
a Benefit Plan in a distress termination described in Section 4041(c) of ERISA;
(iv) the institution by the PBGC of proceedings to terminate a Benefit Plan; (v)
any event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Benefit Plan; or (vi) the partial or complete withdrawal of the Company or any
ERISA Affiliate from a Multiemployer Plan.

        “Total Funded Debt” shall mean, without duplication, Funded Debt of the
Company and its Subsidiaries determined on a consolidated basis eliminating
intercompany items.

        “Transferee” is defined in Section 13.3.

        “Type”means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurocurrency Advance.

        “Unfunded Liabilities” means the amount (if any) by which the present
value of all vested and unvested accrued benefits under all Single Employer
Plans exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans using PBGC actuarial assumptions for single employer plan terminations.



17

--------------------------------------------------------------------------------


        “Unmatured Default” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.

        “Weighted Average Life to Maturity” means when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the sum
of the products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment, by (ii) the then outstanding principal
amount of such Indebtedness.

        “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

        The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.

        Any accounting terms used in this Agreement which are not specifically
defined herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

        1.2      References. Any references to the Company’s Subsidiaries shall
not in any way be construed as consent by the Lender to the establishment,
maintenance or acquisition of any Subsidiary, except as may otherwise be
permitted hereunder.

        1.3      Supplemental Disclosure. At any time at the request of the
Lender and at such additional times as the Company determines, the Company shall
supplement each schedule or representation herein or in the other Loan Documents
with respect to any matter hereafter arising which, if existing or occurring at
the date of this Agreement, would have been required to be set forth as an
exception to such representation or which is necessary to correct any
information in such representation which has been rendered inaccurate thereby.
Notwithstanding that any such supplement to such representation may disclose the
existence or occurrence of events, facts or circumstances which are either
prohibited by the terms of this Agreement or any other Loan Documents or which
result in the breach of any representation or warranty, such supplement to such
representation shall not be deemed either an amendment thereof or a waiver of
such breach unless expressly consented to in writing by the Lender under Section
8.2, and no such amendments, except as the same may be consented to in a writing
which expressly includes a waiver, shall be or be deemed a waiver by the Lender
of any Default disclosed therein. Any items disclosed in any such supplemental
disclosures shall be included in the calculation of any limits, baskets or
similar restrictions contained in this Agreement or any of the other Loan
Documents.



18

--------------------------------------------------------------------------------



ARTICLE 2


THE CREDITS

        2.1      Commitment. From and including the date of this Agreement and
prior to the Facility Termination Date, upon the satisfaction of the conditions
precedent set forth in Sections 4.1, 4.2and 4.3, as applicable, the Lender
agrees, on the terms and conditions set forth in this Agreement, to make
Revolving Loans to the Borrowers in Agreed Currencies from time to time in
amounts not to exceed in the aggregate at any one time outstanding the Dollar
Amount of the Available Commitment; provided that (i) at no time shall the
Outstanding Credit Exposure hereunder exceed the Commitment, (ii) at no time
shall the aggregate outstanding Dollar Amount of all Eurocurrency Advances
denominated in an Agreed Currency other than Dollars exceed the Maximum
Eurocurrency Amount, (iii) all Floating Rate Loans shall be made in Dollars, and
(iv) at no time shall the Outstanding Credit Exposure of the Lender to all
Borrowers that are Foreign Subsidiaries exceed an amount equal to ten and
one-half percent (10.5%) of the Company’s Consolidated Tangible Assets as of the
end of the most recently ended fiscal year. Subject to the terms of this
Agreement, the Borrowers may borrow, repay and reborrow Revolving Loans at any
time prior to the Facility Termination Date. The Commitment to lend hereunder
shall expire automatically on the Facility Termination Date. The LC Issuer will
issue Facility LCs hereunder on the terms and conditions set forth in Section
2.21.

        2.2      [Reserved]

        2.3      Determination of Dollar Amounts; Required Payments;
Termination.

          2.3.1     Determination of Dollar Amounts. The Lender will determine
the Dollar Amount of:


          2.3.1.1     each Credit Extension as of the date three Business Days
prior to the Credit Extension Borrowing Date or, if applicable, date of
conversion/continuation of such Credit Extension, and


          2.3.1.2     all outstanding Credit Extensions on and as of the last
Business Day of each quarter and on any other Business Day elected by the Lender
in its discretion. Each day upon or as of which the Lender determines Dollar
Amounts as described in the preceding Section 2.3.1.1 and this Section 2.3.1.2
is herein described as a “Computation Date” with respect to each Credit
Extension for which a Dollar Amount is determined on or as of such day. If at
any time the Dollar Amount of the sum of the aggregate principal amount of all
outstanding Credit Extensions (calculated, with respect to those Credit
Extensions denominated in Agreed Currencies other than Dollars, as of the most
recent Computation Date with respect to each such Credit Extension) exceeds the
Commitment, the Borrowers shall immediately repay Advances in an aggregate
principal amount sufficient to eliminate any such excess.


          2.3.2     Required Payments. Any outstanding Advances and all other
unpaid Obligations shall be paid in full by the Borrowers on the Facility
Termination Date. Notwithstanding anything to the contrary herein or in any
other Loan Document, in no event shall any of the Subsidiary Borrowers that are
Foreign Subsidiaries be deemed to have any liability for the Obligations
hereunder of the other Borrowers.




19

--------------------------------------------------------------------------------


          2.3.3     Termination. Notwithstanding the termination of this
Agreement on the Facility Termination Date, until all of the Obligations (other
than contingent indemnity obligations) shall have been fully paid and satisfied
and all financing arrangements among the Borrowers and the Lender hereunder and
under the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive and the
Lender shall be entitled to retain its security interest in and to all existing
and future collateral (if any).


        2.4      [Reserved]

        2.5      Types of Advances. The Advances may be Revolving Loans
consisting of Floating Rate Advances or Eurocurrency Advances, or a combination
thereof, selected by the applicable Borrower in accordance with Sections 2.9 and
2.10.

        2.6      Commitment Fee; Reductions in Commitment.

          2.6.1     Commitment Fee. The Borrowers agree to pay to the Lender a
commitment fee (the “Commitment Fee”) at a per annum rate equal to the
Applicable Commitment Fee Rate on the daily unused portion of the Commitment
from the Closing Date to and including the date on which this Agreement is
terminated in full and all Obligations hereunder have been paid in full pursuant
to Section 2.3, payable quarterly in arrears on each Payment Date hereafter and
until all Obligations hereunder have been paid in full.


          2.6.2     Reductions in Commitment. The Borrowers may permanently
reduce the Commitment in whole, or in part in a minimum amount of $1,000,000
(and in multiples of $500,000 if in excess thereof) (or the Approximate
Equivalent Amount if denominated in an Agreed Currency other than Dollars), upon
at least three (3) Business Days’ prior written notice to the Lender of such
reduction, which notice shall specify the amount of any such reduction;
provided, however, that the amount of the Aggregate Commitment may not be
reduced below the Dollar Amount of the Outstanding Credit Exposure. All accrued
Commitment Fees shall be payable on the effective date of any termination of all
or any part of the obligations of the Lender to make Credit Extensions
hereunder. For purposes of calculating the Commitment Fee hereunder, the
principal amount of each Credit Extension made in an Agreed Currency other than
Dollars shall be at any time the Dollar Amount of such Credit Extension as
determined on the most recent Computation Date with respect to such Credit
Extension.


        2.7      Minimum Amount of Each Advance. Each Eurocurrency Advance shall
be in the minimum amount of $1,000,000 (and in multiples of $500,000 if in
excess thereof) (or the Approximate Equivalent Amount if denominated in an
Agreed Currency other than Dollars), and each Floating Rate Advance shall be in
the minimum amount of $1,000,000 (and in multiples of $500,000 if in excess
thereof), provided, however, that any Floating Rate Advance may be in the amount
of the Available Commitment.



20

--------------------------------------------------------------------------------


        2.8      Principal Payments.

          2.8.1     Optional Principal Payments. The Borrowers may from time to
time pay, without penalty or premium, all outstanding Floating Rate Advances or
any portion of the outstanding Floating Rate Advances, in a minimum aggregate
amount of $1,000,000 or any integral multiple of $500,000 in excess thereof,
upon prior notice to the Lender at or before 12:00 noon (Chicago time) one (1)
Business Day prior to the date of such payment. The Borrowers may from time to
time pay, subject to the payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium, all outstanding Eurocurrency
Ratable Advances, or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $500,000 in excess thereof (or the Approximate Equivalent
Amount if denominated in an Agreed Currency other than Dollars), any portion of
the outstanding Eurocurrency Ratable Advances upon five (5) Business Days’ prior
notice to the Lender.


          2.8.2     Mandatory Principal Payments. Upon the consummation of any
issuance of Indebtedness permitted under Section 6.12.7, at any time the
Leverage Ratio (determined as of the last day of the most recent fiscal quarter
for which a compliance certificate shall have been delivered in accordance with
Section 6.1) shall be greater than or equal to 3.00 to 1.00, within two (2)
Business Days after the Company’s or any of its Subsidiaries’ receipt of any net
cash proceeds from such issuance of Indebtedness, the Company shall make a
mandatory prepayment of the Obligations in an amount equal to 100% of such net
cash proceeds. All of the mandatory prepayments made under this Section 2.8.2
shall be applied first to Floating Rate Loans and to any Eurocurrency Rate Loans
maturing on such date and then to subsequently maturing Eurocurrency Rate Loans.


        2.9      Method of Selecting Types and Interest Periods for New
Advances; Method of Borrowing; Advances to be Made in euro.

          2.9.1     Method of Selecting Types and Interest Periods for New
Advances. The applicable Borrower shall select the Type of Advance and, in the
case of each Eurocurrency Advance, the Interest Period and Agreed Currency
applicable thereto from time to time; provided that there shall be no more than
eight (8) Interest Periods in effect with respect to all of the Revolving Loans
at any time, unless such limit has been waived by the Lender in its sole
discretion. The applicable Borrower shall give the Lender irrevocable notice (a
“Borrowing Notice”) not later than 10:00 a.m. (Chicago time) on the Borrowing
Date of each Floating Rate Advance, three (3) Business Days before the Borrowing
Date for each Eurocurrency Advance denominated in Dollars, and four (4) Business
Days before the Borrowing Date for each Eurocurrency Advance denominated in an
Agreed Currency other than Dollars, specifying:


          2.9.1.1     the Borrowing Date, which shall be a Business Day, of such
Advance,


          2.9.1.2     the aggregate amount of such Advance,


          2.9.1.3     the Type of Advance selected, and


          2.9.1.4     in the case of each Eurocurrency Advance, the Interest
Period and Agreed Currency applicable thereto.



21

--------------------------------------------------------------------------------


          2.9.2     Method of Borrowing. On each Borrowing Date, the Lender
shall make available its Loan or Loans, if any, (i) if such Loan is denominated
in Dollars, not later than noon, Chicago time, in Federal or other funds
immediately available to the Lender, in Chicago, Illinois at its address
specified in or pursuant to Article XIV and, (ii) if such Loan is denominated in
an Agreed Currency other than Dollars, not later than noon, local time, in the
city of the Lender’s Eurocurrency Payment Office for such currency, in such
funds as may then be customary for the settlement of international transactions
in such currency in the city of and at the address of the Lender’s Eurocurrency
Payment Office for such currency. Unless the Lender determines that any
applicable condition specified in Article IV has not been satisfied, the Lender
will make the funds available to the applicable Borrower at the Lender’s
aforesaid address. Notwithstanding the foregoing provisions of this Section
2.9.2, to the extent that a Loan matures on the Borrowing Date of a requested
Loan, the Lender shall apply the proceeds of the Loan it is then making to the
repayment of principal of the maturing Loan.


          2.9.3     Advances to be Made in euro. If any Advance would, but for
the provisions of this Section 2.9.3, be capable of being made in either euro or
in a National Currency Unit, such Advance shall be made in euro.


        2.10     Conversion and Continuation of Outstanding Advances. Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into Eurocurrency Advances pursuant to this
Section 2.10 or are repaid in accordance with Section 2.8. Each Eurocurrency
Advance shall continue as a Eurocurrency Advance until the end of the then
applicable Interest Period therefor, at which time:

          2.10.1     each such Eurocurrency Advance denominated in Dollars shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.8 or (y) the
applicable Borrower shall have given the Lender a Conversion/Continuation Notice
(as defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance continue as a Eurocurrency Advance for the same or another
Interest Period or be converted into a Floating Rate Advance; and


          2.10.2     each such Eurocurrency Advance denominated in an Agreed
Currency other than Dollars shall automatically continue as a Eurocurrency
Advance in the same Agreed Currency with an Interest Period of one month unless
(x) such Eurocurrency Advance is or was repaid in accordance with Section 2.8,
or (y) the applicable Borrower shall have given the Lender a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period. Subject to the terms of Section
2.7, the Borrowers may elect from time to time to convert all or any part of an
Advance of any Type into any other Type or Types of Advances denominated in the
same or any other Agreed Currency; provided that any conversion of any
Eurocurrency Advance shall be made on, and only on, the last day of the Interest
Period applicable thereto. The applicable Borrower shall give the Lender
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of an
Advance or continuation of a Eurocurrency Advance not later than 10:00 a.m.
(Chicago time) at least one (1) Business Day, in the case of a conversion into a
Floating Rate Advance, three (3) Business Days, in the case of a conversion into
or continuation of a Eurocurrency Advance denominated in Dollars, or four (4)
Business Days, in the case of a conversion into or continuation of a
Eurocurrency Advance denominated in an Agreed Currency other than Dollars, prior
to the date of the requested conversion or continuation, specifying:



22

--------------------------------------------------------------------------------


          2.10.2.1     the requested date, which shall be a Business Day, of
such conversion or continuation,


          2.10.2.2     the Agreed Currency, the aggregate amount and Type of the
Advance which is to be converted or continued, and


          2.10.2.3     the amount of such Advance which is to be converted into
or continued as a Eurocurrency Advance and the duration of the Interest Period
applicable thereto.


        2.11     Changes in Interest Rate, etc. Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurocurrency Advance into a Floating Rate Advance pursuant to Section 2.10, to
but excluding the date it is paid or is converted into a Eurocurrency Advance
pursuant to Section 2.10 hereof, at a rate per annum equal to the Floating Rate
for such day. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurocurrency Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the interest rate determined by the Lender as applicable
to such Eurocurrency Advance based upon the applicable Borrower’s selections
under Sections 2.9 and 2.10 and otherwise in accordance with the terms hereof.
No Interest Period may end after the Facility Termination Date.

        2.12     No Conversion or Continuation of Eurocurrency Advances After
Default; Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.10, no Advance may be converted or continued as
a Eurocurrency Advance (except with the consent of the Lender) when any Default
or Unmatured Default is continuing. During the continuance of a Default
(including the Borrowers’ failure to pay any Loan at maturity) the Lender may,
at its option, by notice to the Borrowers (which notice may be revoked at the
option of the Lender), declare that (i) the Advances, all fees or any other
Obligations hereunder shall bear interest at the Floating Rate plus 2% per annum
and (ii) the LC Fee shall be increased by 2% per annum, provided that, during
the continuance of a Default under Section 7.6 or 7.7, such interest rate and
such increase in the LC Fee set forth above shall be applicable to all Credit
Extensions, Advances, fees and other Obligations hereunder without any election
or action on the part of the LC Issuer or the Lender.

        2.13     Method of Payment.

          2.13.1     Each Advance shall be repaid and each payment of interest
thereon shall be paid in the currency in which such Advance was made or, where
such currency has converted to the euro, in the euro. All payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Lender at (except as set forth in the next
sentence) the Lender’s address specified pursuant to Article XIV, or at any
other Lending Installation of the Lender specified in writing by the Lender to
the Company, by 12:00 noon (Chicago time) on the date when due. All payments to
be made by the Borrowers hereunder in any currency other than Dollars shall be
made in such currency on the date due in such funds as may then be customary for
the settlement of international transactions in such currency for the account of
the Lender at its Eurocurrency Payment Office for such currency. Each reference
to the Lender in this Section 2.13 shall also be deemed to refer, and shall
apply equally, to the LC Issuer, in the case of payments required to be made by
the applicable Borrower to the LC Issuer pursuant to Section 2.21.6. The Lender
is hereby authorized to charge the account of the Borrowers maintained with
Lender or any of its Affiliates for each payment of principal, interest and fees
as it becomes due hereunder.



23

--------------------------------------------------------------------------------


          2.13.2     Notwithstanding the foregoing provisions of this Section,
if, after the making of any Advance in any currency other than Dollars, currency
control or exchange regulations are imposed in the country which issues such
currency with the result that the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or any Borrower is not able to make
payment to the Lender in such Original Currency, then all payments to be made by
any Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations. For purposes of this Section 2.13.2, the commencement of
the third stage of European Economic and Monetary Union shall not constitute the
imposition of currency control or exchange regulations.


        2.14     Noteless Agreement; Evidence of Indebtedness.

          2.14.1     The Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
the Lender resulting from each Loan made by the Lender from time to time,
including the amounts of principal and interest payable and paid to the Lender
from time to time hereunder.


          2.14.2     The Lender shall also maintain accounts in which it will
record (a) the date and the amount of each Revolving Loan made hereunder, the
Agreed Currency and Type thereof and the Interest Period, if any, applicable
thereto, (b) the amount of any principal or interest due and payable or to
become due and payable from any Borrower to the Lender hereunder, (c) the
original stated amount of each Facility LC and the amount of LC Obligations
outstanding at any time, (d) the amount of any sum received by the Lender
hereunder from the Borrowers, and (e) all other appropriate debits and credits
as provided in this Agreement, including, without limitation, all fees, charges,
expenses and interest.


          2.14.3     The entries maintained in the accounts maintained pursuant
to Sections 2.14.1 and 2.14.2 above shall be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Lender to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrowers to repay the
Obligations in accordance with their terms.


          2.14.4     The Lender may request that its Loans be evidenced by a
promissory note, substantially in the form of Exhibit D(a “Note”). In such
event, the Borrowers shall prepare, execute and deliver to the Lender such Note
payable to the order of the Lender.



24

--------------------------------------------------------------------------------


        2.15     Telephonic Notices. The Borrowers hereby authorize the Lender
to extend, convert or continue Advances, effect selections of Types of Advances
and transfer funds based on telephonic notices made by any person or persons the
Lender in good faith believes to be acting on behalf of a Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. The Borrowers agree to deliver promptly to the Lender a written
confirmation, signed by an Authorized Officer, if such confirmation is requested
by the Lender, of each telephonic notice. If the written confirmation differs in
any material respect from the action taken by the Lender, the records of the
Lender shall govern absent manifest error.

        2.16     Interest Payment Dates; Interest and Fee Basis. Interest
accrued on each Floating Rate Advance shall be payable in arrears on each
Payment Date, commencing with the first such date to occur after the Closing
Date, on any date on which the Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on that portion of
the outstanding principal amount of any Floating Rate Advance converted into a
Eurocurrency Advance on a day other than a Payment Date shall be payable on the
date of conversion. Interest accrued on each Eurocurrency Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and
at maturity; provided, that interest accrued on each Eurocurrency Advance having
an Interest Period longer than three (3) months shall also be payable on the
last day of each three-month interval during such Interest Period. Interest on
Eurocurrency Advances (other than Eurocurrency Advances denominated in British
Pounds Sterling), LC Fees and Commitment Fees shall be calculated for actual
days elapsed on the basis of a 360-day year; interest on Floating Rate Advances
for which the Prime Rate is the basis and Eurocurrency Advances denominated in
British Pounds Sterling shall be calculated for actual days elapsed on the basis
of a 365/366-day year. Interest shall be payable for the day an Advance is made
but not for the day of any payment on the amount paid if payment is received
prior to 12:00 noon (Chicago time) at the place of payment. If any payment of
principal of or interest on an Advance, any fees or any other amounts payable to
the Lender hereunder shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.

        2.17     [Reserved]

        2.18     Lending Installations. The Lender may book its Loans and the LC
Issuer may book the Facility LCs at any Lending Installation selected by the
Lender or the LC Issuer, as the case may be, and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans, the Facility LCs, and any Notes issued
hereunder shall be deemed held by the Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. The Lender and the LC
Issuer may, by written notice to the Company in accordance with Article XIV,
designate replacement or additional Lending Installations through which Loans
will be made by it or Facility LCs will be issued by it and for whose account
Loan payments or payments with respect to Facility LCs are to be made.

        2.19     [Reserved]



25

--------------------------------------------------------------------------------


        2.20     [Reserved]

        2.21     Facility LCs.

          2.21.1     Issuance; Transitional Facility LCs.


          2.21.1.1     Issuance. The LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement, to issue standby and performance letters
of credit in Agreed Currencies (each, together with the letters of credit deemed
issued by the LC Issuer hereunder pursuant to Section 2.21.1.2, a “Facility LC”)
and to renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action a “Modification”), from time to time from and
including the date of this Agreement and prior to the Facility Termination Date
upon the request of any Borrower; provided that immediately after each such
Facility LC is issued or Modified, (i) the aggregate amount of the outstanding
LC Obligations shall not exceed $6,000,000 and (ii) the Outstanding Credit
Exposure shall not exceed the Commitment. No Facility LC shall have an expiry
date later than the earlier of the fifth Business Day prior to the Facility
Termination Date and (y) one year after its issuance.


          2.21.1.2     [Reserved]


          2.21.2     [Reserved]


          2.21.3     Notice. Subject to Section 2.21.1, the applicable Borrower
shall give the LC Issuer notice prior to 10:00 a.m. (Chicago time) at least five
(5) Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. The issuance or Modification by the LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in Article
IV (the satisfaction of which the LC Issuer shall have no duty to ascertain), be
subject to the conditions precedent that such Facility LC shall be satisfactory
to the LC Issuer and that the applicable Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as the LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.


          2.21.4     LC Fees. The Borrowers shall pay to the LC Issuer, a letter
of credit fee at a per annum rate equal to (x) with respect to each Standby LC,
the Applicable Margin for Eurocurrency Loans in effect from time to time on the
average daily undrawn stated amount under such Standby LC, and (y) with respect
to each Performance LC, the Applicable Performance LC Fee in effect from time to
time on the average daily undrawn stated amount under each Performance LC, such
fees to be payable in arrears on each Payment Date (each such fee described in
this sentence being an “LC Fee”). The Borrowers shall also pay to the LC Issuer
(x) at the time of the LC Issuer’s issuance of any Facility LC, a fronting fee
equal to 0.15% per annum on the initial stated amount available for drawing
under each such Facility LC issued by the LC Issuer, and (y) documentary and
processing charges in connection with the issuance or Modification of and draws
under Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.



26

--------------------------------------------------------------------------------


          2.21.5     Administration. Upon receipt from the beneficiary of any
Facility LC of any demand for payment under such Facility LC, the LC Issuer
shall notify the Company as to the amount to be paid by the LC Issuer as a
result of such demand and the proposed payment date (the “LC Payment Date”). The
responsibility of the LC Issuer to the Borrowers shall be only to determine that
the documents (including each demand for payment) delivered under each Facility
LC issued by the LC Issuer in connection with such presentment shall be in
conformity in all material respects with such Facility LC.


          2.21.6     Reimbursement by the Borrowers.


          2.21.6.1     Each Borrower shall be irrevocably and unconditionally
obligated to reimburse the LC Issuer on or before the applicable LC Payment Date
for any amounts to be paid by the LC Issuer upon any drawing under any Facility
LC issued by the LC Issuer for the account of such Borrower (such obligation
being a “Reimbursement Obligation”), without presentment, demand, protest or
other formalities of any kind; provided that no Borrower shall be precluded from
asserting any claim for direct (but not consequential) damages suffered by such
Borrower to the extent, but only to the extent, caused by (a) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC issued by it complied with the terms of such
Facility LC or (b) the LC Issuer’s failure to pay under any Facility LC issued
by it after the presentation to it of a request strictly complying with the
terms and conditions of such Facility LC.


          2.21.6.2     If any Borrower at any time fails to repay a
Reimbursement Obligation on or before the applicable LC Payment Date, such
unpaid Reimbursement Obligation shall at that time be automatically converted
into an obligation denominated in Dollars and such Borrower shall be deemed to
have elected to borrow Revolving Loans from the Lender, as of the date of the
advance giving rise to the Reimbursement Obligation, equal in amount to the
Dollar Amount of the unpaid Reimbursement Obligation. Such Revolving Loans shall
be made as of the date of the payment giving rise to such Reimbursement
Obligation, automatically, without notice and without any requirement to satisfy
the conditions precedent otherwise applicable to an Advance of Revolving Loans.
Such Revolving Loans shall constitute a Floating Rate Advance, the proceeds of
which Advance shall be used to repay such Reimbursement Obligation. If, for any
reason, any Borrower fails to repay a Reimbursement Obligation on the day such
Reimbursement Obligation arises and, for any reason, the Lender is unable to
make or has no obligation to make Revolving Loans, then such Reimbursement
Obligation shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to the sum of two percent (2%) plus the rate applicable to
Floating Rate Advances for such day (or, in the case of a Reimbursement
Obligation denominated in an Agreed Currency other than Dollars, at the rate
determined by the LC Issuer in good faith to represent such LC Issuer’s cost of
overnight or short-term funds in the applicable Agreed Currency plus the then
effective Applicable Eurodollar Margin). The Borrowers agree to indemnify the LC
Issuer against any loss or expense determined by the LC Issuer in good faith to
have resulted from any conversion pursuant to this Section 2.21.6.2 by reason of
the inability of the LC Issuer to convert the Dollar Amount received from the
applicable Borrower into an amount in the applicable Agreed Currency of such
Letter of Credit equal to the amount of such Reimbursement Obligation.



27

--------------------------------------------------------------------------------


          2.21.7     Obligations Absolute. The Borrowers’ obligations under this
Section 2.21 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which any
Borrower may have or have had against the LC Issuer, the Lender or any
beneficiary of a Facility LC. The Borrowers further agree with the LC Issuer and
the Lender that the LC Issuer and the Lender shall not be responsible for, and
no Borrower’s Reimbursement Obligation in respect of any Facility LC shall be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among any Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of any Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrowers
agree that any action taken or omitted by the LC Issuer or the Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrowers and shall not put the LC Issuer or the Lender under any liability to
the Borrowers. Nothing in this Section 2.21.7 is intended to limit the right of
the Borrowers to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.21.6.


          2.21.8     Actions of LC Issuer. The LC Issuer shall be entitled to
rely, and shall be fully protected in relying, upon any Facility LC, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.


          2.21.9     Indemnification. The Borrowers hereby agree to indemnify
and hold harmless the Lender and the LC Issuer, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses which the Lender and the LC Issuer may
incur (or which may be claimed against the Lender or the LC Issuer by any Person
whatsoever) by reason of or in connection with the issuance, execution and
delivery or transfer of or payment or failure to pay under any Facility LC or
any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the LC Issuer
may incur by reason of or on account of the LC Issuer issuing any Facility LC
which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrowers shall not be required to indemnify the LC Issuer for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC issued
by the LC Issuer complied with the terms of such Facility LC or (y) the LC
Issuer’s failure to pay under any Facility LC issued by the LC Issuer after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 2.21.9 is intended to limit the
obligations of the Borrowers under any other provision of this Agreement.



28

--------------------------------------------------------------------------------


          2.21.10     [Reserved]


          2.21.11     Facility LC Collateral Account. Each Borrower agrees that
it will, as required by Section 8.1 and until the final expiration date of any
Facility LC and thereafter as long as any amount is payable to the LC Issuer or
the Lender in respect of any Facility LC, maintain a special collateral account
pursuant to arrangements satisfactory to the Lender (the “Facility LC Collateral
Account”) at the Lender’s office at the address specified pursuant to Article
XIV, in the name of such Borrower but under the sole dominion and control of the
Lender and in which such Borrower shall have no interest other than as set forth
in Section 8.1. Each Borrower hereby pledges, assigns and grants to the Lender,
on behalf of and for the benefit of the Lender and the LC Issuer, a security
interest in all of such Borrower’s right, title and interest in and to all funds
which may from time to time be on deposit in the Facility LC Collateral Account
to secure the prompt and complete payment and performance of the Obligations.
The Lender will invest any funds on deposit from time to time in the Facility LC
Collateral Account in certificates of deposit of the Lender having a maturity
not exceeding 30 days. Nothing in this Section 2.21.11 shall either obligate the
Lender to require the Borrowers to deposit any funds in the Facility LC
Collateral Account or limit the right of the Lender to release any funds held in
the Facility LC Collateral Account in each case other than as required by
Section 8.1.


        2.22     Subsidiary Borrowers. The Company may at any time or from time
to time, with the consent of the Lender, add as a party to this Agreement any
Subsidiary to be a Subsidiary Borrower hereunder by the execution and delivery
to the Lender of (a) a duly completed Assumption Letter by such Subsidiary, with
the written consent of the Borrowers at the foot thereof, (b) such guaranty and
subordinated intercompany indebtedness documents and, if applicable, security
documents as may be reasonably required by the Lender and such other opinions,
agreements, documents, certificates or other items as may be required by Section
4.3, such documents with respect to any additional Subsidiaries to be
substantially similar in form and substance to the Loan Documents executed on or
about the date hereof by the Subsidiaries parties hereto as of the Closing Date.
No Domestic Subsidiary may be a Subsidiary Borrower. Upon such execution,
delivery and consent such Subsidiary shall for all purposes be a party hereto as
a Subsidiary Borrower as fully as if it had executed and delivered this
Agreement. So long as the principal of and interest on any Credit Extensions
made to any Subsidiary Borrower under this Agreement shall have been repaid or
paid in full, all Facility LCs issued for the account of such Subsidiary
Borrower have expired or been returned and terminated and all other obligations
of such Subsidiary Borrower under this Agreement shall have been fully
performed, the Company may, by not less than five (5) Business Days’ prior
notice to the Lender, terminate such Subsidiary Borrower’s status as a
“Subsidiary Borrower.”

        2.23     Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due from any Borrower hereunder
in the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Lender could purchase the
specified currency with such other currency at the Lender’s main office in
Chicago, Illinois on the Business Day preceding that on which the final,
non-appealable judgment is given. The obligations of each Borrower in respect of
any sum due to the Lender hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by the Lender of any sum adjudged to
be so due in such other currency the Lender may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to the Lender in the specified currency, each Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify the Lender
against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to the Lender in the specified currency, the
Lender agrees to remit such excess to such Borrower.



29

--------------------------------------------------------------------------------



ARTICLE 3


YIELD PROTECTION; TAXES

        3.1      Yield Protection. If, on or after the date of this Agreement,
the adoption of any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any change in any such law, rule, regulation, policy, guideline or
directive or in the interpretation or administration thereof by any governmental
or quasi-governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by the Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

          3.1.1     subjects the Lender or any applicable Lending Installation
or the LC Issuer to any Taxes, or changes the basis of taxation of payments
(other than with respect to Excluded Taxes) to the Lender or the LC Issuer in
respect of its Eurocurrency Loans, Facility LCs or participations therein, or


          3.1.2     imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, the
Lender or any applicable Lending Installation or the LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurocurrency Advances), or


          3.1.3     imposes any other condition the result of which is to
increase the cost to the Lender or any applicable Lending Installation or the LC
Issuer of making, funding or maintaining its Eurocurrency Loans or Commitment
(including, without limitation, any conversion of any Loan denominated in an
Agreed Currency other than euro into a Loan denominated in euro), or of issuing
Facility LCs, or reduces any amount receivable by the Lender or any applicable
Lending Installation or the LC Issuer in connection with its Eurocurrency Loans
or Commitment, Facility LCs or participations therein, or requires the Lender or
any applicable Lending Installation or the LC Issuer to make any payment
calculated by reference to the amount of Eurocurrency Loans or Commitment,
Facility LCs or participants therein held or interest of LC Fees received by it,
by an amount deemed material by the Lender or the LC Issuer, as the case may be,
and the result of any of the foregoing is to increase the cost to the Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans (including, without limitation, any
conversion of any Loan denominated in an Agreed Currency other than euro into a
Loan denominated in euro) or Commitment or of issuing Facility LCs or to reduce
the return received by the Lender or applicable Lending Installation or the LC
Issuer, as the case may be, in connection with such Eurocurrency Loans or
Commitment, or Facility LCs, then, within fifteen (15) days of demand by the
Lender, the Borrowers shall pay the Lender such additional amount or amounts as
will compensate the Lender or the LC Issuer, as the case may be, for such
increased cost or reduction in amount received.



30

--------------------------------------------------------------------------------


        3.2      Changes in Capital Adequacy Regulations. If the Lender or the
LC Issuer determines the amount of capital required or expected to be maintained
by the Lender, the LC Issuer, any Lending Installation of the Lender or the LC
Issuer, or any corporation controlling the Lender or the LC Issuer, is increased
as a result of a Change, then, within fifteen (15) days of demand by the Lender
or the LC Issuer, the Borrowers shall pay the Lender or the LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which the Lender or the LC Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue Facility LCs, as the case may be, hereunder
(after taking into account the Lender’s or the LC Issuer’s policies as to
capital adequacy). “Change” means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of, change
in, or change in the interpretation or administration of any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by the Lender or the LC Issuer or any Lending Installation or
any corporation controlling the Lender or the LC Issuer. “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

        3.3      Availability of Types of Advances. If (x) the Lender determines
that maintenance of its Eurocurrency Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or (y) the Lender determines that (i) deposits of a
type, currency and maturity appropriate to match fund Eurocurrency Advances are
not available or (ii) the interest rate applicable to Eurocurrency Advances does
not accurately reflect the cost of making or maintaining Eurocurrency Advances,
then the Lender shall suspend the availability of Eurocurrency Advances and
require any affected Eurocurrency Advances to be repaid or converted to Floating
Rate Advances, subject to the payment of any funding indemnification amounts
required by Section 3.4.



31

--------------------------------------------------------------------------------


        3.4      Funding Indemnification. If any payment of a Eurocurrency
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurocurrency Advance is not made on the date specified by any Borrower for any
reason other than default by the Lender, or a Eurocurrency Advance is not
prepaid on the date specified by the applicable Borrower for any reason, the
Borrowers will indemnify the Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurocurrency
Advance.

        3.5      Taxes.

          3.5.1     All payments by the Borrowers to or for the account of the
Lender or the LC Issuer or under any Note or Facility LC Application shall be
made free and clear of and without deduction for any and all Taxes. If any
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to the Lender or the LC Issuer, (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.5) the Lender or the LC Issuer (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (b) such
Borrower shall make such deductions, (c) such Borrower shall pay the full amount
deducted to the relevant authority in accordance with applicable law and (d)
such Borrower shall furnish to the Lender the original copy of a receipt
evidencing payment thereof within thirty (30) days after such payment is made.


          3.5.2     In addition, the Borrowers hereby agree to pay any present
or future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or Facility LC Application or from the execution or delivery of, or
otherwise with respect to, this Agreement or any Note or Facility LC Application
(“Other Taxes”).


          3.5.3     The Borrowers hereby agree to indemnify the Lender and the
LC Issuer for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the LC Issuer or the Lender and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
Payments due under this indemnification shall be made within thirty (30) days of
the date the LC Issuer or the Lender makes demand therefor pursuant to Section
3.6.


          3.5.4     If the Lender is entitled to an exemption from or reduction
of withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty, it shall deliver
to the Company at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate.


        3.6      Lender Statements; Survival of Indemnity. To the extent
reasonably possible, the Lender shall designate an alternate Lending
Installation with respect to its Eurocurrency Loans to reduce any liability of
the Borrowers to the Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurocurrency Advances under Section 3.3, so long as such
designation is not, in the judgment of the Lender, disadvantageous to the
Lender. The Lender shall deliver a written statement to the Company as to the
amount due, if any, under Sections 3.1, 3.2, 3.4 or 3.5; provided, that no
Borrower shall be obligated to pay any amount or amounts under Sections 3.1,
3.2, 3.4 or 3.5in respect of which an officer of the Lender responsible for the
administration of this Agreement shall have had actual knowledge for more than
180 days prior to the date of such statement. Such written statement shall set
forth in reasonable detail the calculations upon which the Lender determined
such amount and shall be final, conclusive and binding on the Borrowers in the
absence of manifest error. Determination of amounts payable under such Sections
in connection with a Eurocurrency Loan shall be calculated as though the Lender
funded its Eurocurrency Loan through the purchase of a deposit of the type,
currency and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate applicable to such Loan, whether in fact that
is the case or not. Unless otherwise provided herein, the amount specified in
the written statement of the Lender shall be payable on demand after receipt by
the Company of such written statement. The obligations of the Borrowers under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.



32

--------------------------------------------------------------------------------



ARTICLE 4


CONDITIONS PRECEDENT

        4.1      Initial Credit Extension. The Lender shall not be required to
make the initial Credit Extension hereunder unless (a) the representations and
warranties contained in Article V are true and correct as of such date and (b)
the Company has furnished to the Lender:

          4.1.1     Copies of the articles or certificates of incorporation (or
similar constitutive documents) of the Company and each Guarantor (each a “Loan
Party”), together with all amendments thereto, and a certificate of active
status or good standing, each certified by the appropriate governmental officer
in its jurisdiction of incorporation or organization.


          4.1.2     Copies, certified by the Secretary or Assistant Secretary of
each Loan Party of its by-laws (or similar constitutive documents) and of its
Board of Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which it is a party.


          4.1.3     An incumbency certificate, executed by the Secretary or
Assistant Secretary of each Loan Party, which shall identify by name and title
and bear the signatures of the Authorized Officers and any other officers of
such Loan Party authorized to sign the Loan Documents to which it is a party
and, in the case of the Borrowers, to request Loans hereunder, upon which
certificate the Lender shall be entitled to rely until informed of any change in
writing by the applicable Loan Party.


          4.1.4     An opening compliance certificate in substantially the form
of Exhibit B, signed by the chief financial officer or treasurer of the Company,
showing the calculations necessary to determine compliance with this Agreement
on the initial Credit Extension Date and stating that on the initial Credit
Extension Date no Default or Unmatured Default has occurred and is continuing.



33

--------------------------------------------------------------------------------


          4.1.5     A written opinion of each Borrower’s and each Guarantor’s
counsel, in form and substance satisfactory to the Lender in substantially the
form of Exhibit A.


          4.1.6     Any Note requested by the Lender pursuant to Section 2.14
payable to the order of the Lender.


          4.1.7     If the initial Credit Extension shall be the issuance of a
Facility LC, a properly completed Facility LC Application.


          4.1.8     Written money transfer instructions, in substantially the
form of Exhibit C, addressed to the Lender and signed by an Authorized Officer,
together with such other related money transfer authorizations as the Lender may
have reasonably requested.


          4.1.9     Evidence satisfactory to the Lender that the Existing Credit
Agreement shall have been or shall simultaneously on the Closing Date be
terminated (except for those provisions that expressly survive the termination
thereof) and all loans outstanding and other amounts owed to the lenders or
agents thereunder shall have been or shall simultaneously with the initial
Advance hereunder be paid in full.


          4.1.10     Such other documents as the Lender or its counsel may have
reasonably requested including, without limitation, each document identified on
the List of Closing Documents attached hereto as Exhibit E.


        4.2      Each Credit Extension. The Lender shall not be required to make
any Credit Extension unless on the applicable Credit Extension Date:

          


          4.2.1     There exists no Default or Unmatured Default.


          4.2.2     The representations and warranties contained in Article V
are true and correct as of such Credit Extension Date except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
on and as of such earlier date.


          4.2.3     The Available Commitment shall not be less than the
aggregate face amount (plus accrued interest, if any) of the outstanding
short-term unsecured debt obligations (interest bearing or discounted) of the
Company or its Subsidiaries having maturities of 270 days or less excluding in
any case, Credit Extensions under this Agreement and borrowings by Subsidiaries
in currencies other than Dollars.


          4.2.4     All legal matters incident to the making of such Credit
Extension shall be satisfactory to the Lender and its counsel.


        Each Borrowing Notice or request for issuance of a Facility LC, as the
case may be, with respect to each such Credit Extension shall constitute a
representation and warranty by the Borrowers that the conditions contained in
Sections 4.2.1, 4.2.2 and 4.2.3 have been satisfied.



34

--------------------------------------------------------------------------------


        4.3      Initial Advance to Each New Subsidiary Borrower. The Lender
shall not be required to make a Credit Extension hereunder to a new Subsidiary
Borrower added after the Closing Date unless the Company has furnished or caused
to be furnished to the Lender:

          4.3.1     The Assumption Letter executed and delivered by such
Subsidiary Borrower and containing the written consent of the Borrowers, as
contemplated by Section 2.22.


          4.3.2     Copies, certified by the Secretary, Assistant Secretary,
Director or Authorized Officer of the Subsidiary Borrower, of its Board of
Directors’ resolutions (and/or resolutions of other bodies, if any are deemed
necessary by the Lender) approving the Assumption Letter.


          4.3.3     An incumbency certificate, executed by the Secretary,
Assistant Secretary, Director or Authorized Officer of the Subsidiary Borrower,
which shall identify by name and title and bear the signature of the officers of
such Subsidiary Borrower authorized to sign the Assumption Letter and the other
documents to be executed and delivered by such Subsidiary Borrower hereunder,
upon which certificate the Lender shall be entitled to rely until informed of
any change in writing by the Company.


          4.3.4     An opinion of counsel to such Subsidiary Borrower,
substantially in the form of Exhibit A hereto.


          4.3.5     Guaranty documentation from each Guarantor that is a
Domestic Subsidiary in form and substance acceptable to the Lender as required
pursuant to Section 6.10.


          4.3.6     With respect to the initial Credit Extension made to any
Subsidiary Borrower that is a Foreign Subsidiary, the Lender shall have received
originals and/or copies, as applicable, of all filings required to be made and
such other evidence as the Lender may require establishing to the Lender’s
satisfaction that the Lender and the LC Issuer is entitled to receive payments
under the Loan Documents without deduction or withholding of any taxes or with
such deductions and withholding of taxes as may be acceptable to the Lender,
including, without limitation, English taxes;.


          4.3.7     With respect to each such Subsidiary Borrower that is a
Foreign Subsidiary, evidence reasonably satisfactory to the Lender that such
Subsidiary Borrower has appointed an agent for service of process in the State
of Illinois.


ARTICLE 5


REPRESENTATIONS AND WARRANTIES

        The Company represents and warrants as follows to the Lender as of the
Closing Date, on the date of the initial Loans hereunder (if different from the
Closing Date) and thereafter on each date as required by Section 4.2:

        5.1      Existence and Standing. The Company and each of its
Subsidiaries is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in active status or good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except to the extent that the failure to have
such authority could not reasonably be expected to have a Material Adverse
Effect.



35

--------------------------------------------------------------------------------


        5.2      Authorization and Validity. The Company and each of its
Subsidiaries (to the extent applicable) has the power and authority and legal
right to execute and deliver the Loan Documents to which it is a party and to
perform its obligations thereunder. The execution and delivery by the Company
and any such Subsidiary of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents to which such entity is a party
constitute legal, valid and binding obligations of such entity enforceable
against such entity in accordance with their terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally.

        5.3      No Conflict; Government Consent. Neither the execution and
delivery by the Company or any of its Subsidiaries of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Company or any of its
Subsidiaries or (ii) the Company’s or any Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating agreement or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Company or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict
with, or constitute a default under, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Company or a Subsidiary
pursuant to the terms of, any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Company or any of its Subsidiaries,
is required to be obtained by the Company or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by any Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.

        5.4      Financial Statements. The June 30, 2004 consolidated financial
statements of the Company and its Subsidiaries heretofore delivered to the
Lender, copies of which are attached hereto as Schedule 5.4, were prepared in
accordance with generally accepted accounting principles in effect on the date
such statements were prepared and fairly present, the consolidated financial
condition and operations of the Company and its Subsidiaries at such date and
the consolidated results of their operations and cash flows for the fiscal
quarter then ended.

        5.5      Material Adverse Change. Since June 30, 2004 there has been no
change in the business, Property, condition (financial or otherwise) operations,
performance or prospects of any Borrower, or the Company and its Subsidiaries
taken as a whole, which could reasonably be expected to have a Material Adverse
Effect.



36

--------------------------------------------------------------------------------


        5.6      Taxes. The Company and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Company or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles.
The United States income tax returns of the Company and its Subsidiaries have
been audited by the IRS through the fiscal year ended September 30, 1994. No tax
liens have been filed and no claims are being asserted with respect to any such
taxes. The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of any taxes or other governmental charges are adequate.

        5.7      Litigation and Contingent Obligations. Except as disclosed on
Schedule 5.7, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Company or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Loans. Other than any liability
incident to any litigation, arbitration or proceeding which could not reasonably
be expected to have a Material Adverse Effect, neither the Company nor any of
its Subsidiaries have any contingent obligations not provided for or disclosed
in the financial statements referred to in Section 5.4.

        5.8      Subsidiaries. Schedule 5.8 (as supplemented from time to time
by the Company promptly after the formation or acquisition of any new Subsidiary
as permitted under this Agreement) contains an accurate list of all Subsidiaries
of the Company as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Company or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

        5.9      Accuracy of Information. No information, schedule, exhibit or
report furnished by the Company or any of its Subsidiaries to the Lender in
connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.

        5.10     Regulation U. Neither the Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate
of buying or carrying margin stock (within the meaning of Regulations U or X);
and after applying the proceeds of each Advance, margin stock (as defined in
Regulation U) constitutes less than twenty-five (25%) of the value of those
assets of the Company and its Subsidiaries which are subject to any limitation
on sale or pledge, or any other restriction hereunder.

        5.11     Material Agreements. Neither the Company nor any Subsidiary is
a party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.



37

--------------------------------------------------------------------------------


        5.12     Compliance With Laws. The Company and its Subsidiaries have
complied in all material respects with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property.

        5.13     Ownership of Properties. On the date of this Agreement, the
Company and its Subsidiaries will have good title, free of all Liens other than
those permitted by Section 6.16, to all of the Property and assets reflected in
the Company’s most recent consolidated financial statements provided to the
Lender as owned by the Company and its Subsidiaries, other than Property an
assets sold or otherwise disposed of in the ordinary course of business.

        5.14     ERISA; Foreign Pension Matters. The Company and all ERISA
Affiliates, and Plan fiduciaries indemnified by them who are employees of the
Company or an ERISA Affiliate have complied with the responsibilities,
obligations, and duties imposed upon them by ERISA and the IRC and the rules and
regulations promulgated thereunder with respect to any Plan, where the failure
so to comply might be reasonably expected materially to adversely affect the
ability of the Company and its ERISA Affiliates, taken as a whole, to carry on
business substantially as now being or heretofore conducted, or to materially
adversely affect the financial condition of the Company and its ERISA Affiliates
taken as whole. Except as disclosed in Schedule 5.14 neither the Company nor any
ERISA Affiliate maintains or contributes to any employee welfare benefit plan
within the meaning of Section 3(l) of ERISA which provides benefits to employees
after termination of employment other than as required by Section 601 of ERISA.
No Benefit Plan has incurred any accumulated funding deficiency (as defined in
Sections 302 (a)(2) of ERISA or 412(a) of the IRC) whether or not waived.
Neither the Company nor any ERISA Affiliate has taken or failed to take any
action which would constitute or result in a Termination Event which might be
reasonably expected materially to adversely affect the ability of the Company
and its ERISA Affiliates, taken as a whole, to carry on business substantially
as now being or heretofore conducted, or to materially adversely affect the
financial condition of the Company and its ERISA Affiliates taken as a whole.
Neither the Company nor any ERISA Affiliate has incurred with respect to any
Benefit Plan liability to the PBGC or any Multiemployer Plan under Title IV of
ERISA which remains outstanding other than the payment of premiums to the PBGC,
and there are no premium payments which have become due which are unpaid.
Neither the Company nor any ERISA Affiliate has failed to make a required
contribution or payment to a Multiemployer Plan. Neither the Company nor any
ERISA Affiliate has failed to make a required installment or any other required
payment under Section 412 of the IRC on or before the due date for such
installment or other payment. Neither the Company nor any ERISA Affiliate is
required to provide security to a Benefit Plan under Section 401(a) (29) of the
IRC due to a Plan amendment that results in an increase in current liability for
the plan year. The present value of the aggregate unfunded liabilities to
provide the accrued benefits under all Foreign Pension Plans do not in the
aggregate exceed an amount equal to five percent (5%) of the fair market value
of the assets held in trust or other funding vehicles for accrued benefits under
all Foreign Pension Plans. Each Foreign Pension Plan complies in all material
respects with all applicable requirements of law and regulations.



38

--------------------------------------------------------------------------------


        5.15     Plan Assets; Prohibited Transactions. No Borrower is an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. ss. 2510.3-101 of
an employee benefit plan (as defined in Section 3(3) of ERISA) which is subject
to Title I of ERISA or any plan (within the meaning of Section 4975 of the
Code), and neither the execution of this Agreement nor the making of Loans
hereunder gives rise to a prohibited transaction within the meaning of Section
406 of ERISA or Section 4975 of the Code.

        5.16     Environmental Matters.

5.16.1 In the ordinary course of its business, the officers of the Company
consider the effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Company and its Subsidiaries due to
Environmental Laws. On the basis of this consideration, the Company has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 5.16, neither the
Company nor any Subsidiary has received any notice to the effect that its
operations are not in compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

5.16.2 The Company and each of its Subsidiaries have obtained all necessary
governmental permits, licenses and approvals which are material to the
operations conducted on their respective properties, including without
limitation, all required permits, licenses and approvals for (i) the emission of
air pollutants or contaminates, (ii) the treatment or pretreatment and discharge
of waste water or storm water, (iii) the treatment, storage, disposal or
generation of hazardous wastes, (iv) the withdrawal and usage of ground water or
surface water, and (v) the disposal of solid wastes, except where a failure to
obtain such permits, licenses and approvals would not result in a Material
Adverse Effect.

        5.17     Investment Company Act. Neither the Company nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

        5.18     Public Utility Holding Company Act. Neither the Company nor any
Subsidiary is a “holding company”or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

        5.19     Insurance. The Property of the Company and its Subsidiaries is
insured with financially sound and reputable insurance companies which are not
Affiliates of the Company, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar business
and owning similar properties.



39

--------------------------------------------------------------------------------



ARTICLE 6


COVENANTS

        During the term of this Agreement, unless the Lender shall otherwise
consent in writing:

        6.1      Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lender:

          6.1.1     Within ninety (90) days after the close of each of its
fiscal years, an unqualified audit report certified by independent certified
public accountants acceptable to the Lender, prepared in accordance with
Agreement Accounting Principles on a consolidated basis for itself and its
Subsidiaries, including a balance sheet as of the end of such period, related
statements of income, shareholders’ equity and cash flows, all certified as
accurate by its chief financial officer, chief accounting officer or treasurer.


          6.1.2     Within forty-five (45) days after the close of the first
three (3) quarterly periods of each of its fiscal years, for itself and its
Subsidiaries, a consolidated unaudited balance sheet as at the close of each
such period and consolidated statements of income, shareholders’ equity and cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified as accurate by its chief financial officer, chief
accounting officer or treasurer.


          6.1.3     Together with the financial statements required under
Sections 6.1.1 and 6.1.2, a compliance certificate in substantially the form of
Exhibit B signed by its chief financial officer, chief accounting officer or
treasurer showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof.


          6.1.4     Within forty-five (45) days (or ninety (90) days with
respect to the fourth quarter) after the end of each fiscal quarter of each
fiscal year of the Company, a consolidating “MD&A” of the Company and its
Subsidiaries for the portion of such fiscal year elapsed through the end of such
fiscal quarter, prepared on a basis consistent with the most recent such report
of the Company dated on or about June 30, 2004 and certified as accurate by an
Authorized Officer.


          6.1.5     Within ten (10) Business Days after the Company or any ERISA
Affiliate knows or has reason to know that a Termination Event has occurred
which might be reasonably expected materially to adversely affect the ability of
the Company and its Subsidiaries, taken as a whole, to carry on business
substantially as now being or heretofore conducted, or to materially adversely
affect the financial condition of the Company and its Subsidiaries taken as a
whole, a written statement of an Authorized Officer describing such Termination
Event and the action, if any, which the Company or any ERISA Affiliate has
taken, is taking or proposes to take with respect thereto, and when known, any
action taken or threatened by the IRS, DOL, PBGC or a Multiemployer Plan with
respect thereto.


          6.1.5.1     Within ten (10) Business Days after the Company or any
ERISA Affiliate knows or has reason to know that a prohibited transaction
(defined in Sections 406 of ERISA and 4975 of the IRC) has occurred, a statement
of an Authorized Officer describing such transaction and the action which the
Company or any ERISA Affiliate has taken, is taking or proposes to take with
respect thereto.



40

--------------------------------------------------------------------------------


          6.1.5.2     Within ten (10) Business Days after the filing thereof
with the IRS, a copy of each funding waiver request filed with respect to any
Benefit Plan and all communications received by the Company or any ERISA
Affiliate with respect to such request.


          6.1.5.3     Within ten (10) Business Days after receipt by the Company
or any ERISA Affiliate of the PBGC’s intention to terminate a Benefit Plan or to
have a trustee appointed to administer a Benefit Plan, which termination or
appointment might be reasonably expected materially to adversely affect the
ability of the Company and its Subsidiaries, taken as a whole, to carry on
business substantially as now being or heretofore conducted, or to materially
adversely affect the financial condition of the Company and its Subsidiaries
taken as a whole, copies of each such notice.


          6.1.5.4     Within ten (10) Business Days after receipt by the Company
or any ERISA Affiliate of any unfavorable determination letter from the IRS
regarding the qualification of a Plan under Section 401(a) of the IRC which
might be reasonably expected materially to adversely affect the ability of the
Company and its Subsidiaries, taken as a whole, to carry on business
substantially as now being or heretofore conducted, or to materially adversely
affect the financial condition of the Company and its Subsidiaries taken as a
whole, copies of each such letter.


          6.1.5.5     Within ten (10) Business Days after receipt by the Company
or any ERISA Affiliate of a notice from a Multiemployer Plan regarding the
imposition of withdrawal liability which liability might be reasonably expected
materially to adversely affect the ability of the Company and its Subsidiaries,
taken as a whole, to carry on business substantially as now being or heretofore
conducted, or to materially adversely affect the financial condition of the
Company and its Subsidiaries taken as a whole, copies of each such notice.


          6.1.5.6     Within ten (10) Business Days after the Company or any
ERISA Affiliate fails to make a required installment or any other required
payment under Section 412 of the IRC on or before the due date for such
installment or payment which failure might be reasonably expected materially to
adversely affect the ability of the Company and its Subsidiaries, taken as a
whole, to carry on business substantially as now being or heretofore conducted,
or to materially adversely affect the financial condition of the Company and its
Subsidiaries taken as a whole, a notification of such failure.


          6.1.5.7     Within ten (10) Business Days after the Company or any
ERISA Affiliate knows or has reason to know (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, which termination or proceedings might be reasonably
expected materially to adversely affect the ability of the Company and its
Subsidiaries, taken as a whole, to carry on business substantially as now being
or heretofore conducted, or to materially adversely affect the financial
condition of the Company and its Subsidiaries taken as a whole.


          6.1.5.8     As soon as possible and in any event within ten (10) days
after the Company knows that any material unfunded liability has arisen with
respect to any Foreign Pension Plan, a statement, signed by the chief financial
officer or treasurer of the Company, describing said material unfunded liability
and the action which the Company proposes to take with respect thereto.



41

--------------------------------------------------------------------------------


          6.1.5.9     As soon as possible and in any event within ten (10) days
after receipt by the Company, a copy of (a) any notice or claim to the effect
that the Company or any of its Subsidiaries is or may be liable to any Person as
a result of the release by the Company, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Company or any of its
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect.


          6.1.5.10     Promptly upon the furnishing thereof to the shareholders
of the Company, copies of all financial statements, reports and proxy statements
so furnished.


          6.1.5.11     Promptly upon the filing thereof, copies of all
registration statements or other regular reports not otherwise provided pursuant
to this Section 6.1 which the Company or any of its Subsidiaries files with the
Securities and Exchange Commission.


          6.1.5.12     Such other information (including non-financial
information) as the Lender may from time to time reasonably request.


        For purposes of this Section 6.1, the Company and any ERISA Affiliate
shall be deemed to know all facts known by the administrator of any Plan of
which the Company or any ERISA Affiliate is the plan sponsor.

        6.2      Use of Proceeds. The Company will, and will cause each
Subsidiary to, use the proceeds of the Credit Extensions for general corporate
purposes, including for working capital, refinancing the Indebtedness under the
Existing Credit Agreement and Permitted Acquisitions. The Borrowers shall use
the proceeds of Credit Extensions in compliance with all applicable legal and
regulatory requirements and any such use shall not result in a violation of any
such requirements, including, without limitation, Regulations T, U and X, the
Securities Act of 1933 and the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.

        6.3      Notice of Default. The Company will, and will cause each
Subsidiary to, give prompt notice in writing to the Lender of the occurrence of
any Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.

        6.4      Conduct of Business. The Company will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and only in substantially the same fields of enterprise as conducted by
the Company or its Subsidiaries as of the Closing Date, and, except as otherwise
permitted by Section 6.13, do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in active status or good standing as a corporation, partnership or
limited liability company in its jurisdiction of incorporation or organization,
as the case may be, and maintain all requisite authority to conduct its business
in each jurisdiction in which its business is conducted. Notwithstanding any
term herein to the contrary, the Company covenants and agrees that Uwatec USA,
Inc. will not own any assets or conduct any business operations from the Closing
Date until and including the Facility Termination Date.



42

--------------------------------------------------------------------------------


        6.5      Taxes. The Company will, and will cause each Subsidiary to,
file on a timely basis complete and correct United States federal and applicable
foreign, state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.

        6.6      Insurance. The Company will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Company will furnish to the Lender upon request
full information as to the insurance carried.

        6.7      Compliance with Laws; Maintenance of Plans. The Company will,
and will cause each Subsidiary to, (i) comply with all laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject including, without limitation, all Environmental Laws, and (ii)
establish, maintain and operate all Plans to comply in all material respects
with the provisions of ERISA and the IRC, and the regulations and
interpretations thereunder, where the failure to so comply might reasonably be
expected materially to impair the ability of the Company and the Subsidiaries,
taken as a whole, to carry on business substantially as now being conducted or
to affect materially and adversely the financial condition of the Company and
the Subsidiaries, taken as a whole.

        6.8      Maintenance of Properties. The Company will, and will cause
each Subsidiary to, do all things necessary to maintain, preserve, protect and
keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.

        6.9      Inspection; Keeping of Books and Records. The Company will, and
will cause each Subsidiary to, permit the Lender, by its representatives and
agents, to inspect any of the Property, books and financial records of the
Company and each Subsidiary, to examine and make copies of the books of accounts
and other financial records of the Company and each Subsidiary, and to discuss
the affairs, finances and accounts of the Company and each Subsidiary with, and
to be advised as to the same by, their respective officers at such reasonable
times and intervals as the Lender may designate. The Company shall keep and
maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If a
Default has occurred and is continuing, the Company, upon the Lender’s request,
shall turn over copies of any such records to the Lender or its representatives.

        6.10     Addition of Guarantors. As promptly as possible but in any
event within thirty (30) days after any Domestic Subsidiary becomes a Subsidiary
of the Company, the Company shall cause each such Domestic Subsidiary to deliver
to the Lender a duly executed supplement to the Guaranty pursuant to which such
Subsidiary agrees to be bound by the terms and provisions of the Guaranty.



43

--------------------------------------------------------------------------------


        6.11     Dividends and Distributions. The Company will not, nor will it
permit any of its Subsidiaries to, declare or pay any dividends on its capital
stock (other than dividends payable in its own capital stock), make any
distributions to any of its equity owners, redeem, repurchase or otherwise
acquire or retire any of its capital stock or other equity interests at any time
outstanding or pay any royalties to any Affiliate (collectively,
“Distributions”) other than:

          6.11.1     Purchases, redemptions or retirements of the Company’s
Capital Stock or any warrants, rights or options to purchase or acquire any
Capital Stock (i) in exchange for or out of the net cash proceeds to the Company
obtained within three (3) months of such purchase, redemption or retirement from
the issue or sale of other shares of Capital Stock of the Company or warrants,
rights or options to purchase or acquire any shares of its Capital Stock, or
(ii) that was sold, transferred or issued (a) as directors’ qualifying shares of
Capital Stock, (b) as any de minimus number of shares of Capital Stock to
foreign domiciliaries as may be required by law, or (c) in connection with any
Permitted Acquisition.


          6.11.2     Repurchases of up to 50,000 shares of Capital Stock of the
Company per year for use in connection with employee stock option and other
employee benefit plans.


          6.11.3     Distributions by any Subsidiary of the Company to the
Company or to a Wholly-Owned Subsidiary of the Company.


          6.11.4     Other Distributions, provided the aggregate amount of
Distributions (excluding Distributions pursuant to Section 6.11.2 and 6.11.3)
made during the period from and after June 30, 2004 to and including the date of
the making of the Distribution in question would not exceed the sum of (1)
$10,000,000 plus (2) fifty percent (50%) of Consolidated Net Income for such
period, computed on a cumulative basis for said entire period (or if such
Consolidated Net Income is a deficit figure, then minus 100% of such deficit).


Distributions described in Sections 6.11.1, 6.11.2 and 6.11.4 above shall not be
permitted to be made or declared at a time when a Default or Unmatured Default
is continuing or would result therefrom.

        6.12     Indebtedness. The Company will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

          6.12.1     The Loans and any other Obligations hereunder.


          6.12.2     Indebtedness existing on the date hereof and described on
Schedule 6.12, and Permitted Refinancing Indebtedness in respect thereof.


          6.12.3     Indebtedness owed (a) to the Company by any Guarantor, (b)
to any Guarantor by the Company or any other Guarantor, (c) to any Subsidiary of
the Company that is not a Guarantor by any other Subsidiary of the Company that
is not a Guarantor, and (d) to the Company or any Guarantor by any Subsidiary of
the Company that is not a Guarantor existing as of the date hereof and described
on Schedule 6.12.



44

--------------------------------------------------------------------------------


          6.12.4     Indebtedness constituting (a) accounts payable of the
Company and its Subsidiaries arising in the ordinary course of business payable
on terms customary in the trade and consistent with past practice, (b) payroll
accruals, (c) tax, assessments and other governmental charges which are not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves have been set aside in accordance with
Agreement Accounting Principles, and (d) other similar unsecured Indebtedness
incurred in the ordinary course of business and consistent with past practice,
but not incurred through the borrowing of money or the obtaining of credit.


          6.12.5     Indebtedness in connection with overdraft facilities in an
aggregate outstanding principal amount not to exceed $10,000,000.


          6.12.6     Indebtedness evidenced by letters of credit (other than
Facility LCs) in an aggregate face amount not to exceed $10,000,000 at any time.


          6.12.7     So long as the Company shall have prepaid the outstanding
Obligations in accordance with Section 2.8.2, additional unsecured Indebtedness
in an aggregate amount not to exceed $50,000,000.


        6.13     Merger. The Company will not, nor will it permit any Subsidiary
to, merge or consolidate with or into any other Person, except that, if after
giving effect to any such merger or consolidation no Default or Unmatured
Default would exist, a Subsidiary may merge or consolidate (i) into the Company
or a Wholly-Owned Subsidiary such that the Company or such Wholly-Owned
Subsidiary is the surviving entity, provided that in any merger or consolidation
involving a Domestic Subsidiary and a Foreign Subsidiary, the Domestic
Subsidiary shall be the surviving entity, or (ii) in connection with a Permitted
Acquisition.

        6.14     Sale of Assets. The Company will not, nor will it permit any
Subsidiary to, lease, sell, transfer or otherwise dispose of its Property to any
other Person, except:

          6.14.1     Sales of inventory and obsolete or excess assets in the
ordinary course of business.


          6.14.2     Sales, leases and transfers of Property (a) from the
Company to any Guarantor, and (b) from any Subsidiary of the Company to the
Company or any Guarantor.


          6.14.3     Sales, transfers or issuances of Capital Stock, warrants,
rights or options to purchase or otherwise acquire Capital Stock, or other
securities exchangeable for or convertible into Capital Stock, of any Subsidiary
(a) constituting directors’ qualifying shares of Capital Stock, (b) constituting
any de minimus number of shares of Capital Stock to foreign domiciliaries as may
be required by law, (c) in connection with any Permitted Acquisition or (d) to
employees of any Subsidiary as part of any incentive stock arrangement (other
than in connection with a Permitted Acquisition) so long as, after giving effect
to such issuance under this clause (d), (1) no Subsidiary shall cease to be a
Subsidiary and (2) the aggregate fair value (as determined in good faith at the
time of such issuance by the Board of Directors of the Company or such person or
committee as the Board of Directors of the Company may authorize to make such
determination pursuant to the terms of any such incentive stock arrangement) of
all such Capital Stock under this clause (d) shall not exceed $2,000,000.



45

--------------------------------------------------------------------------------


          6.14.4     Sales, assignments, transfers, leases, conveyances or other
dispositions of its Property and other assets if such transaction (a) is for
consideration consisting at least eighty-five percent (85%) of cash, (b) is for
not less than fair market value (as determined in good faith by the Company’s
board of directors), (c) after giving effect to such sale, lease, transfer or
disposal, no Default or Unmatured Default shall exist, and (d) together with all
other Property of the Company and its Subsidiaries previously leased, sold or
disposed of (other than inventory and obsolete or excess assets in the ordinary
course of business) calculated at book value (1) during the immediately
preceding twelve-month period, represents the disposition of (A) not greater
than twenty percent (20%) of the Company’s Consolidated Total Assets at the end
of the fiscal year immediately preceding that in which such transaction is
proposed to be entered into and (B) assets that contributed not greater than
twenty percent (20%) of the Company’s Consolidated Net Income for such preceding
fiscal year, and (2) during the period from the Closing Date to the date of such
proposed transaction, represents the disposition of (A) not greater than
thirty-five percent (35%) of the Company’s Consolidated Total Assets at the end
of the fiscal year immediately preceding that in which such transaction is
proposed to be entered into and (B) assets that contributed not greater than
thirty-five percent (35%) of the Company’s Consolidated Net Income for such
preceding fiscal year.


        6.15     Investments and Acquisitions. The Company will not, nor will it
permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition, except:

          6.15.1     Cash Equivalent Investments.


          6.15.2     Existing Investments in Subsidiaries and other Investments
in existence on the date hereof and described in Schedule 6.15.


          6.15.3     Investments (a) by any Subsidiary in the Company or any
Guarantor and (b) constituting Indebtedness permitted under Section 6.12.3.


          6.15.4     Investments resulting from Financial Contracts entered into
in the ordinary course of business and which do not violate the terms of Section
6.18.


          6.15.5     Acquisitions meeting the following requirements or
otherwise approved by the Required Lenders (each such Acquisition constituting a
“Permitted Acquisition”):


          6.15.5.1     as of the date of the consummation of such Acquisition,
no Default or Unmatured Default shall have occurred and be continuing or would
result from such Acquisition, and the representation and warranty contained in
Section 5.10 shall be true both before and after giving effect to such
Acquisition;


          6.15.5.2     such Acquisition is consummated on a non-hostile basis
pursuant to a negotiated acquisition agreement approved by the board of
directors or other applicable governing body of the seller or entity to be
acquired, and no material challenge to such Acquisition (excluding the exercise
of appraisal rights) shall be pending or threatened by any shareholder or
director of the seller or entity to be acquired;



46

--------------------------------------------------------------------------------


          6.15.5.3     the business to be acquired in such Acquisition is
similar or related to one or more of the lines of business in which the Company
and its Subsidiaries are engaged on the Closing Date;


          6.15.5.4     as of the date of the consummation of such Acquisition,
all material approvals required in connection therewith shall have been obtained
and the Company shall be in compliance with Section 6.10;


          6.15.5.5     the Purchase Price for the Acquisition shall (1) at any
time the Leverage Ratio shall be greater than or equal to 3.00 to 1.00, not
exceed an amount equal to (A) $10,000,000 per transaction or (B) together with
all other Permitted Acquisitions permitted under this Section 6.15.5,
$15,000,000 per year, (2) at any time the Leverage Ratio shall be greater than
or equal to 2.50 to 1.00 but less than 3.00 to 1.00, not exceed an amount equal
to (A) $15,000,000 per transaction or (B) together with all other Permitted
Acquisitions permitted under this Section 6.15.5, $30,000,000 per year, in each
case, including the incurrence or assumption of any Indebtedness in connection
therewith, and, for purposes of this Section 6.15.5.5, Leverage Ratio shall be
determined as of the last day of the most recent fiscal quarter for which a
compliance certificate shall have been delivered in accordance with Section 6.1,
and (3) at any other time, not be subject to any limitation under this Section
6.15.5.5; and


          6.15.5.6     with respect to each Permitted Acquisition with respect
to which the Purchase Price shall be greater than $2,000,000, not less than ten
(10) days prior to the consummation of such Permitted Acquisition, the Company
shall have delivered to the Lender, in form and substance reasonably
satisfactory to the Lender, a pro forma consolidated balance sheet, income
statement and cash flow statement of the Company and its Subsidiaries (the
“Acquisition Pro Forma”), based on the Company’s most recent financial
statements delivered pursuant to Section 6.1.1 and using historical financial
statements for the acquired entity provided by the seller(s) or which shall be
complete and shall fairly present, in all material respects, the financial
condition and results of operations and cash flows of the Company and its
Subsidiaries in accordance with Agreement Accounting Principles, but taking into
account such Permitted Acquisition and the funding of all Credit Extensions in
connection therewith, and such Acquisition Pro Forma shall reflect that, on a
pro forma basis, the Company would have been in compliance with the financial
covenants set forth in Section 6.21 for the four fiscal quarter period reflected
in the compliance certificate most recently delivered to the Lender pursuant to
Section 6.1.3 prior to the consummation of such Permitted Acquisition (giving
effect to such Permitted Acquisition and all Credit Extensions funded in
connection therewith as if made on the first day of such period).


          6.15.5.7     Investments consisting of loans or advances made by the
Company or any of its Subsidiaries to employees and officers of the Company or
any of the Company’s Subsidiaries for travel, entertainment and relocation
expenses in the ordinary course of business in an aggregate principal amount
outstanding at any one time not to exceed $2,000,000.


          6.15.5.8     Investments consisting of receivables arising from the
sale of goods and services in the ordinary course of business of the Company and
its Subsidiaries.



47

--------------------------------------------------------------------------------


          6.15.5.9     Investments not otherwise permitted by Section 6.15.5.1
through Section 6.15.5.8, above, provided that at the time such Investment is
made, (a) the Purchase Price of all Investments made pursuant to this Section
6.15.5.9 (including such Investment) in the aggregate shall not exceed
twenty-five percent (25%) of Consolidated Tangible Net Worth as of the end of
the fiscal quarter ending immediately prior to the fiscal quarter in which such
Investment is made and (b) no Default or Unmatured Default is continuing or
would result therefrom.


        6.16     Liens. The Company will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any of its Subsidiaries, except:

          6.16.1.1     Liens for taxes, assessments or governmental charges or
levies on its Property if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves in accordance with
Agreement Accounting Principles shall have been set aside on its books.


          6.16.1.2     Liens imposed by law, such as carriers’, warehousemen’s
and mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than sixty (60) days past
due or which are being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with Agreement Accounting Principles
shall have been set aside on its books.


          6.16.1.3     Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.


          6.16.1.4     Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Company or its Subsidiaries.


          6.16.1.5     Liens existing on the date hereof and described on
Schedule 6.16.


          6.16.1.6     Liens, if any, securing the Loans and other Obligations
hereunder.


        6.17     Transactions with Affiliates. The Company will not, and will
not permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except in the ordinary course of business
and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than the Company or such Subsidiary would obtain
in a comparable arm’s-length transaction.



48

--------------------------------------------------------------------------------


        6.18     Financial Contracts. The Company shall not and shall not permit
any of its consolidated Subsidiaries to enter into any Financial Contract, other
than Financial Contracts pursuant to which the Company or such Subsidiary hedged
its actual or anticipated interest rate, foreign currency or commodity exposure
existing or anticipated at the time thereof.

        6.19     ERISA. Except to the extent that such act, or failure to act
would not result singly, or in the aggregate, after taking into account all
other such acts or failures to act, in a liability which might be reasonably
expected materially to adversely affect the ability of the Company and its ERISA
Affiliates, taken as a whole, to carry on business substantially as now being or
heretofore conducted, or to materially adversely affect the financial condition
of the Company and its ERISA Affiliates taken as a whole, (i) engage, or permit
any ERISA Affiliate to engage, in any prohibited transaction described in
Sections 406 of ERISA or 4975 of the IRC for which a statutory or class
exemption is not available or a private exemption has not been previously
obtained from the DOL; (ii) permit to exist any accumulated funding deficiency
(as defined in Sections 302 of ERISA and 412 of the IRC); (iii) fail, or permit
any ERISA Affiliate to fail, to pay timely required contributions or annual
installments due with respect to any waived funding deficiency of any Benefit
Plan; (iv) terminate, or permit any ERISA Affiliate to terminate, any Benefit
Plan which would result in any liability of the Company or any ERISA Affiliate
under Title IV of ERISA; (v) fail to make any contribution or payment to any
Multiemployer Plan which the Company or any ERISA Affiliate may be required to
make under any agreement relating to such Multiemployer Plan, or any law
pertaining thereto; (vi) fail, or permit any ERISA Affiliate to fail, to pay any
required installment or any other payment required under Section 412 of the IRC
on or before the due date for such installment or other payment; (vii) amend, or
permit any ERISA Affiliate to amend, a Benefit Plan resulting in an increase in
current liability for the plan year such that the Company or any ERISA Affiliate
is required to provide security to such Plan under Section 401(a)(29) of the
IRC.

        6.20     Environmental Compliance. The Company will not become, or
permit any Subsidiary to become, subject to any liabilities or costs which might
be reasonably expected materially to adversely affect the ability of the Company
and its Subsidiaries, taken as a whole, to carry on business substantially as
now being or heretofore conducted, or to materially adversely affect the
financial condition of the Company and its Subsidiaries taken as a whole,
arising out of or related to (i) the release or threatened release at any
location of any contaminant into the environment, or any remedial action in
response thereto, or (ii) any violation of any environmental, health or safety
requirements of law (including, without limitation, any Environmental Laws).

        6.21     Financial Covenants.

          6.21.1     Maximum Leverage Ratio. As of the last day of each fiscal
quarter, the Company and its consolidated Subsidiaries shall not permit the
ratio (the “Leverage Ratio”) of (i) Total Funded Debt to (ii) EBITDA of the
Company and its Subsidiaries as at the end of and for any period of four
consecutive fiscal quarters ending to be greater than 3.50 to 1.00 for the
period ending on or about September 30, 2004 and thereafter. The Leverage Ratio
shall be calculated, in each case, determined as of the last day of each fiscal
quarter based upon (a) for Total Funded Debt, the average month-end Total Funded
Debt for the twelve-month period ending as of the last day of each such fiscal
quarter; and (b) for EBITDA, the actual amount for the four-quarter period
ending on such day, calculated, with respect to Permitted Acquisitions, on a pro
forma basis using historical audited and reviewed unaudited financial statements
obtained from the seller(s) in such Permitted Acquisition, broken down by fiscal
quarter in the Company’s reasonable judgment and reasonably satisfactory to the
Lender and as reported to the Lender pursuant to the provisions of Section
6.15.5



49

--------------------------------------------------------------------------------


          6.21.2     Minimum Fixed Charge Coverage Ratio. The Company and its
consolidated Subsidiaries shall not permit the ratio (“Fixed Charge Coverage
Ratio”), without duplication, of (i) the sum of (a) EBITDA for such period, plus
(b) Rentals for such period, to (ii) the sum of (a) cash Interest Expense during
such period, plus (b) Rentals for such period, as at the end of and for any
period of four consecutive fiscal quarters ending, to be less than 1.75 to 1.00
for the period ending on or about September 30, 2004 and thereafter. The Fixed
Charge Coverage Ratio shall be determined as of the last day of each fiscal
quarter based upon, for all components thereof, the actual amount for the
four-quarter period ending on such day, calculated, with respect to Permitted
Acquisitions, on a pro forma basis using historical audited and reviewed
unaudited financial statements obtained from the seller(s) in such Permitted
Acquisition, broken down by fiscal quarter in the Company’s reasonable judgment
and reasonably satisfactory to the Lender and as reported to the Lender pursuant
to the provisions of Section 6.15.5.


          6.21.3     Minimum Consolidated Net Worth. The Company shall not
permit its Consolidated Net Worth at any time to be less than $126,500,000.



ARTICLE 7


DEFAULTS

        The occurrence of any one or more of the following events shall
constitute a Default:

        7.1      Breach of Representations or Warranties. Any representation or
warranty made or deemed made by or on behalf of the Company or any of its
Subsidiaries to the Lender under or in connection with this Agreement, any
Credit Extension, or any certificate or information delivered in connection with
this Agreement or any other Loan Document shall be false in any material respect
on the date as of which made.

        7.2      Failure to Make Payments When Due. Nonpayment of (i) principal
of any Loan when due, (ii) any Reimbursement Obligation within one (1) Business
Day after the same becomes due, or (iii) interest upon any Loan or any
Commitment Fee, LC Fee or other Obligations under any of the Loan Documents
within five (5) Business Days after such interest, fee or other Obligation
becomes due.

        7.3      Breach of Covenants. The breach by any Borrower of any of the
terms or provisions of Section 6.3 or Sections 6.10 through 6.21; or the breach
by any Borrower of any of the other terms or provisions of Article VI which is
not remedied within five (5) Business Days after the occurrence thereof.

        7.4      Other Breaches. The breach by any Borrower (other than a breach
which constitutes a Default under another Section of this Article VII) of any of
the terms or provisions of this Agreement or any other Loan Document which is
not remedied within thirty (30) days after the earlier of (i) the date the
applicable Borrower obtains knowledge thereof, or (ii) the date written notice
thereof shall have been given to the applicable Borrower by the Lender.



50

--------------------------------------------------------------------------------


        7.5      Default as to Other Indebtedness.

          7.5.1     Failure of the Company or any of its Subsidiaries to pay
when due any Indebtedness which, individually or in the aggregate exceeds
$5,000,000 (or the Approximate Equivalent Amount in currencies other than
Dollars) (such Indebtedness being referred to as “Material Indebtedness”); or


          7.5.2     Any Material Indebtedness of the Company or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or


          7.5.3     The Company or any of its Subsidiaries shall fail to pay, or
shall admit in writing its inability to pay, its debts generally as they become
due; or


          7.5.4     The default by the Company or any of its Subsidiaries in the
performance (beyond the applicable grace period with respect thereto, if any) of
any term, provision or condition contained in any agreement under which any such
Material Indebtedness was created or is governed, or any other event shall occur
or condition exist, the effect of which default or event is to cause, or to
permit the holder or holders of such Material Indebtedness to cause such
Material Indebtedness to become due prior to its stated maturity.


        7.6      Voluntary Bankruptcy; Appointment of Receiver; Etc. Any
Borrower or any Guarantor shall (i) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6, or (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.7.

        7.7      Involuntary Bankruptcy; Appointment of Receiver; Etc. Without
the application, approval or consent of the Company or any of its Subsidiaries,
a receiver, trustee, examiner, liquidator or similar official shall be appointed
for the Company or any of its Subsidiaries or any Substantial Portion of its
Property, or a proceeding described in Section 7.6(iv) shall be instituted
against the Company or any of its Subsidiaries and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) consecutive days.

        7.8      Custody or Control of Property. Any court, government or
governmental agency shall condemn, seize or otherwise appropriate, or take
custody or control of, all or any portion of the Property of the Company and its
Subsidiaries which, when taken together with all other Property of the Company
and its Subsidiaries so condemned, seized, appropriated, or taken custody or
control of, during the twelve-month period ending with the month in which any
such action occurs, constitutes a Substantial Portion.



51

--------------------------------------------------------------------------------


        7.9      Judgments. The Company or any of its Subsidiaries shall fail
within thirty (30) days to pay, bond or otherwise discharge one or more (i)
judgments or orders for the payment of money (except to the extent covered by
independent third-party insurance as to which the insurer has not disclaimed
coverage) in excess of $5,000,000 (or the Approximate Equivalent Amount thereof
in currencies other than Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

        7.10     ERISA Liabilities. Any of (i) a Termination Event occurs with
respect to any Plan and, within thirty (30) days after the reporting of such
Termination Event to the Lender, the Lender shall have notified the Company in
writing that (a) the Lender has determined that such Termination Event might be
reasonably expected materially to impair the right of the Company and its ERISA
Affiliates, taken as a whole, to carry on business substantially as now being or
heretofore conducted, or (b) materially adversely affects the financial
condition of the Company and its ERISA Affiliates taken as a whole, and as a
result thereof, an Default exists hereunder; or (ii) the plan administrator of
any Plan applies under Section 412(d) of the IRC for a waiver of the minimum
funding standards of Section 412(a) of the IRC and the Lender believes that the
substantial business hardship upon which the application for the waiver is based
might be reasonably expected materially to impair the right of the Company and
its ERISA Affiliates, taken as a whole, to carry on business substantially as
now being or heretofore conducted, or materially adversely affects the financial
condition of the Company and its ERISA Affiliates taken as a whole; or (iii) the
present value of the aggregate unfunded liabilities to provide the accrued
benefits under all Foreign Pension Plans exceeds in the aggregate an amount
equal to five percent (5%) of the fair market value of the assets held in trust
or other funding vehicles for accrued benefits under all Foreign Pension Plans.

        7.11     Environmental Matters. The Company or any of its Subsidiaries
shall (i) be the subject of any proceeding or investigation pertaining to the
release by the Company, any of its Subsidiaries or any other Person of any toxic
or hazardous waste or substance into the environment, or (ii) violate any
Environmental Law, which, in the case of an event described in clause (i) or
clause (ii), could reasonably be expected to have a Material Adverse Effect.

        7.12     Change in Control. Any Change in Control shall occur.

        7.13     Guarantor Revocation. Any guarantor of the Obligations shall
terminate or revoke any of its obligations under the applicable Guaranty or
breach any of the material terms of such Guaranty.



52

--------------------------------------------------------------------------------



ARTICLE 8


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

        8.1      Acceleration. Facility LC Collateral Account.

          8.1.1     If any Default described in Section 7.6 or 7.7 occurs with
respect to any Borrower, the obligations of the Lender to make Loans hereunder
and the obligation and power of the LC Issuer to issue Facility LCs shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the LC Issuer or the
Lender, and the Borrowers will be and become thereby unconditionally obligated,
without any further notice, act or demand, to pay to the Lender an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) the amount of LC Obligations
at such time, less (y) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties and has not been applied against the Obligations (such difference, the
“Collateral Shortfall Amount”). If any other Default occurs, the Lender may (a)
terminate or suspend the obligations of the Lender to make Loans hereunder and
the obligation and power of the LC Issuer to issue Facility LCs, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrowers hereby expressly waive, and (b)
upon notice to the Borrowers and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the
Borrowers to pay, and the Borrowers will, forthwith upon such demand and without
any further notice or act, pay to the Lender the Collateral Shortfall Amount,
which funds shall be deposited in the Facility LC Collateral Account.


          8.1.2     If at any time while any Default is continuing, the Lender
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Lender may make demand on the Borrowers to pay, and the Borrowers
will, forthwith upon such demand and without any further notice or act, pay to
the Lender the Collateral Shortfall Amount, which funds shall be deposited in
the Facility LC Collateral Account.


          8.1.3     The Lender may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations and any other amounts as shall from time to time have
become due and payable by any Borrower to the Lender or the LC Issuer under the
Loan Documents.


          8.1.4     At any time while any Default is continuing, neither the
Borrowers nor any Person claiming on behalf of or through the Borrowers shall
have any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations have been indefeasibly paid in full and
the Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Lender to the Borrowers or paid to
whomever may be legally entitled thereto at such time.


          8.1.5     If, within thirty (30) days after acceleration of the
maturity of the Obligations or termination of the obligations of the Lender to
make Loans and the obligation and power of the LC Issuer to issue Facility LCs
hereunder as a result of any Default (other than any Default as described in
Section 7.6 or 7.7), with respect to any Borrower and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Lender may (in its sole discretion), by notice to the Borrowers,
rescind and annul such acceleration and/or termination.



53

--------------------------------------------------------------------------------


        8.2      Amendments. Subject to the provisions of this Article VIII, the
Lender and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lender or the Borrowers hereunder or thereunder
or waiving any Default hereunder or thereunder.

        8.3      Preservation of Rights. No delay or omission of the Lender or
the LC Issuer to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or Unmatured Default or the inability of the Borrowers to satisfy the conditions
precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Lender, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the LC Issuer and the
Lender until all of the Obligations have been paid in full.


ARTICLE 9


GUARANTY

        9.1      Guarantee of Obligations.

          9.1.1     Company Guaranty. The Company hereby (i) guarantees, as
principal obligor and not as surety only, to the Lender and the LC Issuer the
prompt payment of the principal of and any and all accrued and unpaid interest
(including interest which otherwise may cease to accrue by operation of any
insolvency law, rule, regulation or interpretation thereof) on the Credit
Extensions and all other Obligations of the Subsidiary Borrowers to the Lender
under this Agreement when due, whether by scheduled maturity, acceleration or
otherwise, all in accordance with the terms of this Agreement and the Notes,
including, without limitation, fees, reimbursement obligations, default
interest, indemnification payments and all reasonable costs and expenses
incurred by the Lender or the LC Issuer in connection with enforcing any
obligations of the Subsidiary Borrowers hereunder, including without limitation
the reasonable fees and disbursements of counsel, (ii) guarantees the prompt and
punctual performance and observance of each and every term, covenant or
agreement contained in this Agreement and the Notes to be performed or observed
on the part of any Subsidiary Borrower and (iii) agrees to make prompt payment,
on demand, of any and all reasonable costs and expenses incurred by the Lender
or the LC Issuer in connection with enforcing the obligations of the Company
hereunder, including, without limitation, the reasonable fees and disbursements
of counsel (all of the foregoing being collectively referred to as the
“Guaranteed Obligations”).


          9.1.2     Performance by Company. If for any reason any duty,
agreement or obligation of any Subsidiary Borrower contained in this Agreement
shall not be performed or observed by such Subsidiary Borrower as provided
therein, or if any amount payable under or in connection with this Agreement
shall not be paid in full when the same becomes due and payable, the Company
undertakes to perform or cause to be performed promptly each of such duties,
agreements and obligations and to pay forthwith each such amount to the Lender
regardless of any defense or setoff or counterclaim which such Subsidiary
Borrower may have or assert, and regardless of any other condition or
contingency.



54

--------------------------------------------------------------------------------


          9.1.3     Nature of Guaranty. The obligations of the Company hereunder
constitute an absolute and unconditional and irrevocable guaranty of payment and
not a guaranty of collection and are wholly independent of and in addition to
other rights and remedies of the Lender and are not contingent upon the pursuit
by the Lender of any such rights and remedies, such pursuit being hereby waived
by the Company.


          9.1.4     Waivers and Other Agreements. The Company hereby
unconditionally (a) waives any requirement that the Lender, upon the occurrence
of a Default, first make demand upon or seek to enforce remedies against any
Subsidiary Borrower before demanding payment under or seeking to enforce the
obligations of the Company hereunder, (b) covenants that the obligations of the
Company hereunder will not be discharged except by complete performance of all
obligations of each Subsidiary Borrower contained in this Agreement and the
Notes, (c) agrees that the obligations of the Company hereunder shall remain in
full force and effect without regard to, and shall not be affected or impaired,
without limitation, by any invalidity, irregularity or unenforceability in whole
or in part of this Agreement or the Notes, or any limitation on the liability of
any Subsidiary Borrower thereunder, or any limitation on the method or terms of
payment thereunder which may or hereafter be caused or imposed in any manner
whatsoever (including, without limitation, usury laws), (d) waives diligence,
presentment and protest with respect to, and any notice of default or dishonor
in the payment of any amount at any time payable by any Subsidiary Borrower
under or in connection with this Agreement or the Notes, and further waives any
requirement of notice of acceptance of, or other formality relating to, the
obligations of the Company hereunder and (e) agrees that the Guaranteed
Obligations shall include any amounts paid by any Subsidiary Borrower to the
Lender which may be required to be returned to such Subsidiary Borrower or to
their representative or to a trustee, custodian or receiver for such Subsidiary
Borrower.


          9.1.5     Obligations Absolute. The obligations, covenants, agreements
and duties of the Company under this Agreement shall not be released, affected
or impaired by any of the following whether or not undertaken with notice to or
consent of the Company: (a) an assignment or transfer, in whole or in part, of
the Loans made to any Subsidiary Borrower or of this Agreement or any Note
although made without notice to or consent of the Company, or (b) any waiver by
the Lender or by any other Person, of the performance or observance by any
Subsidiary Borrower of any of the agreements, covenants, terms or conditions
contained in this Agreement or in the Notes, or (c) any indulgence in or the
extension of the time for payment by any Subsidiary Borrower of any amounts
payable under or in connection with this Agreement or any Note, or of the time
for performance by any Subsidiary Borrower of any other obligations under or
arising out of this Agreement or any Note, or the extension or renewal thereof,
or (d) the modification, amendment or waiver (whether material or otherwise) of
any duty, agreement or obligation of any Subsidiary Borrower set forth in this
Agreement or any Note (the modification, amendment or waiver from time to time
of this Agreement and the Notes being expressly authorized without further
notice to or consent of the Company), or (e) the voluntary or involuntary
liquidation, sale or other disposition of all or substantially all of the assets
of any Subsidiary Borrower or any receivership, insolvency, bankruptcy,
reorganization, or other similar proceedings, affecting any Subsidiary Borrower
or any of its assets, or (f) the merger or consolidation of any Subsidiary
Borrower or the Company with any other person, or (g) the release of discharge
of any Subsidiary Borrower or the Company from the performance or observance of
any agreement, covenant, term or condition contained in this Agreement or any
Note, by operation of law, or (h) any other cause whether similar or dissimilar
to the foregoing which would release, affect or impair the obligations,
covenants, agreements or duties of the Company hereunder.



55

--------------------------------------------------------------------------------


        9.2      No Investigation by Lenders or Administrative Agent. The
Company hereby waives unconditionally any obligation which, in absence of such
provision, the Lender might otherwise have to investigate or to assure that
there has been compliance with the law of any jurisdiction with respect to the
Guaranteed Obligations recognizing that, to save both time and expense, the
Company has requested that the Lender not undertake such investigation. The
Company hereby expressly confirms that the obligations of the Company hereunder
shall remain in full force and effect without regard to compliance or
noncompliance with any such law and irrespective of any investigation or
knowledge of the Lender of any such law.

        9.3      Indemnity. As a separate, additional and continuing obligation,
the Company unconditionally and irrevocably undertakes and agrees with the
Lender that, should the Guaranteed Obligations not be recoverable from the
Company under Section 9.1 for any reason whatsoever (including, without
limitation, by reason of any provision of this Agreement or the Notes or any
other agreement or instrument executed in connection herewith being or becoming
void, unenforceable, or otherwise invalid under any applicable law) then,
notwithstanding any knowledge thereof by the Lender at any time, the Company as
sole, original and independent obligor, upon demand by the Lender, will make
payment to the Lender of the Guaranteed Obligations by way of a full indemnity
in such currency and otherwise in such manner as is provided in this Agreement
and the Notes.

        9.4      Reinstatement. If at any time any payment of any Guaranteed
Obligations by any Subsidiary Borrower is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of any
Subsidiary Borrower or otherwise, each of the Company’s obligations hereunder
with respect to such payment shall be reinstated as though such payment had been
due but not made at such time.


ARTICLE 10


GENERAL PROVISIONS

        10.1     Survival of Representations. All representations and warranties
of the Borrowers contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.

        10.2     Governmental Regulation. Anything contained in this Agreement
to the contrary notwithstanding, neither the LC Issuer nor the Lender shall be
obligated to extend credit to the Borrowers in violation of any limitation or
prohibition provided by any applicable statute or regulation.



56

--------------------------------------------------------------------------------


        10.3     Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

        10.4     Entire Agreement. The Loan Documents embody the entire
agreement and understanding among the Borrowers, the LC Issuer and the Lender
and supersede all prior agreements and understandings among the Borrowers, the
LC Issuer and the Lender relating to the subject matter thereof.

        10.5     Benefits of this Agreement. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

        10.6     Expenses; Indemnification.

          10.6.1     The Borrowers shall reimburse the Lender and the LC Issuer
for any costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ and paralegals’ fees, time charges and expenses of attorneys and
paralegals for the Lender and the LC Issuer, which attorneys and paralegals may
or may not be employees of the Lender and the LC Issuer, and expenses of and
fees for other advisors and professionals engaged by the Lender and the LC
Issuer) paid or incurred by the Lender and the LC Issuer in connection with the
investigation, preparation, negotiation, documentation, execution, delivery,
syndication, distribution (including, without limitation, via the internet),
review, amendment, modification, administration, enforcement and collection of
the Loan Documents.


          10.6.2     The Borrowers hereby further agree to indemnify the LC
Issuer, the Lender, their respective Affiliates, and each of their directors,
officers and employees against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all
reasonable expenses of litigation or preparation therefore whether or not the LC
Issuer, the Lender or any Affiliate is a party thereto, and all reasonable
attorneys’ and paralegals’ fees, time charges and expenses of attorneys and
paralegals of the party seeking indemnification, which attorneys and paralegals
may or may not been employees of such party seeking indemnification) which any
of them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder, except to the extent that they are determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrowers under this Section 10.6 shall
survive the termination of this Agreement.


        10.7     [Reserved]

        10.8     Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Company or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Company’s request, to enter into negotiations, in good faith, in
order to amend such provisions in a credit neutral manner so as to reflect
equitably such changes with the desired result that the criteria for evaluating
the Company’s and its Subsidiaries’ financial condition shall be the same after
such changes as if such changes had not been made; provided, however, until such
provisions are amended in a manner reasonably satisfactory to the Lender, no
Accounting Change shall be given effect in such calculations and all financial
statements and reports required to be delivered hereunder shall be prepared in
accordance with Agreement Accounting Principles without taking into account such
Accounting Changes. In the event such amendment is entered into, all references
in this Agreement to Agreement Accounting Principles shall mean generally
accepted accounting principles as of the date of such amendment.



57

--------------------------------------------------------------------------------


        10.9     Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

        10.10    Nonliability of Lenders. The relationship between the Borrowers
on the one hand and the Lender and the LC Issuer on the other hand shall be
solely that of borrower and lender. Neither the LC Issuer nor the Lender shall
have any fiduciary responsibilities to the Borrowers. Neither the LC Issuer nor
the Lender undertakes any responsibility to the Borrowers to review or inform
the Borrowers of any matter in connection with any phase of any Borrower’s
business or operations. The Borrowers agree that neither the LC Issuer nor the
Lender shall have liability to the Borrowers (whether sounding in tort, contract
or otherwise) for losses suffered by the Borrowers in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final,
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the LC Issuer nor the Lender shall have any
liability with respect to, and the Borrowers hereby waive, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrowers in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

        10.11    Confidentiality. The Lender agrees to hold any confidential
information which it may receive from any Borrower pursuant to this Agreement in
confidence, except for disclosure (i) to its Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to the Lender or to a Transferee or
prospective Transferee (each of whom, by its acceptance thereof, agrees to be
bound by the terms of this Section 10.11), (iii) to regulatory officials, (iv)
to any Person as required by law, regulation, or legal process, (v) to any
Person, if required, in connection with any legal proceeding to which the Lender
is a party, (vi) to the Lender’s direct or indirect contractual counterparties
in swap agreements or to legal counsel, accountants and other professional
advisors to such counterparties (each of whom, by its acceptance thereof, agrees
to be bound by the terms of this Section 10.11), and (vii) permitted by Section
13.3.



58

--------------------------------------------------------------------------------


        10.12    Lender Not Utilizing Plan Assets. None of the consideration
used by the Lender or the LC Issuer to make its Credit Extensions constitutes
for any purpose of ERISA or Section 4975 of the Code assets of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code and the rights and
interests of the Lender and the LC Issuer in and under the Loan Documents shall
not constitute such “plan assets” under ERISA.

        10.13    Nonreliance. The Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) as
collateral in the extension or maintenance of the credit provided for herein.

        10.14    Disclosure. The Borrowers and the Lender hereby acknowledge and
agree that the Lender and/or its respective Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrowers and their Affiliates.

        10.15    Subordination of Intercompany Indebtedness. The Borrowers agree
that any and all claims of any Borrower against any Guarantor with respect to
any “Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor
or any other guarantor of all or any part of the Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Obligations. Notwithstanding any right of
any Borrower to ask, demand, sue for, take or receive any payment from any
Guarantor, all rights, liens and security interests of the Borrowers, whether
now or hereafter arising and howsoever existing, in any assets of any Guarantor
(whether constituting part of any collateral given to the Lender to secure
payment of all or any part of the Obligations or otherwise) shall be and are
subordinated to the rights of the LC Issuer and the Lender in those assets. No
Borrower shall have any right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, unless and until
all of the Obligations (other than contingent indemnity obligations) shall have
been fully paid and satisfied (in cash) and all financing arrangements pursuant
to all of the Loan Documents have been terminated. If all or any part of the
assets of any Guarantor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of any Guarantor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any
Guarantor is dissolved or if substantially all of the assets of any Guarantor
are sold, then, and in any such event (such events being herein referred to as
an “Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Guarantor to any
Borrower (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Lender for application on any of the Obligations, due or to become due,
until such Obligations (other than contingent indemnity obligations) shall have
first been fully paid and satisfied (in cash). Should any payment, distribution,
security or instrument or proceeds thereof be received by any Borrower upon or
with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Obligations (other than contingent
indemnity obligations) and the termination of all financing arrangements
pursuant to all of the Loan Documents, such Borrower shall receive and hold the
same in trust, as trustee, for the benefit of the LC Issuer and the Lender and
shall forthwith deliver the same to the Lender, for the benefit of the LC Issuer
and the Lender, in precisely the form received (except for the endorsement or
assignment of such Borrower where necessary), for application to any of the
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by such Borrower as the property of the LC Issuer and the Lender. If any
Borrower fails to make any such endorsement or assignment to the Lender, the
Lender or any of its officers or employees is irrevocably authorized to make the
same. Each Borrower agrees that until the Obligations (other than the contingent
indemnity obligations) have been paid in full (in cash) and satisfied and all
financing arrangements pursuant to any Loan Document among the Borrowers, the LC
Issuer and the Lender have been terminated, no Borrower will assign or transfer
to any Person (other than the Lender) any claim any Borrower has or may have
against any Guarantor.



59

--------------------------------------------------------------------------------



ARTICLE 11


[RESERVED]


ARTICLE 12


SETOFF

        12.1     Setoff. In addition to, and without limitation of, any rights
of the Lender under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
the Lender or any Affiliate of the Lender to or for the credit or account of any
Borrower may be offset and applied toward the payment of the Obligations owing
to the Lender, whether or not the Obligations, or any part thereof, shall then
be due.


ARTICLE 13


BENEFIT OF AGREEMENT; PARTICIPATIONS

        13.1     Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrowers, the
Lender and their respective successors and assigns, except that (i) no Borrower
shall have the right to assign its rights or obligations under the Loan
Documents without the consent of the Lender, and any such assignment in
violation of this Section 13.1 shall be null and void, and (ii) the Lender may
not assign its rights or obligations under the Loan Documents without the
consent of the Company, but may grant participations in compliance with Section
13.2. The parties to this Agreement acknowledge that Section 13.1 relates only
to absolute assignments and does not prohibit assignments creating security
interests, including, without limitation, any pledge or assignment by the Lender
of all or any portion of its rights under this Agreement and any Note to a
Federal Reserve Bank.

        13.2     Participations.

          13.2.1     Permitted Participants; Effect. The Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time sell to one or more banks or other entities (“Participants”) participating
interests in any Outstanding Credit Exposure of the Lender, any Note held by the
Lender, any Commitment of the Lender or any other interest of the Lender under
the Loan Documents. In the event of any such sale by the Lender of participating
interests to a Participant, the Lender’s obligations under the Loan Documents
shall remain unchanged, the Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, the Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrowers under this Agreement shall be determined as if the
Lender had not sold such participating interests, and the Borrowers shall
continue to deal solely and directly with the Lender in connection with the
Lender’s rights and obligations under the Loan Documents.



60

--------------------------------------------------------------------------------


          13.2.2     Voting Rights. The Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Credit Extension or Commitment in
which such Participant has an interest which (i) extends the final maturity of
any Loan or any Facility LC beyond the Facility Termination Date or forgives all
or a portion of the principal amount thereof or interest or fees thereon, or
reduces the rate or extends the time of payment of interest or fees on any such
Loan or the related Commitment or (ii) extends the Facility Termination Date, or
releases any guarantor of the Obligations or all or substantially all of the
collateral, if any, securing the Obligations.


          13.2.3     Benefit of Setoff. The Borrowers agree that each
Participant shall be deemed to have the right of setoff provided in Section 12.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that the
Lender shall retain the right of setoff provided in Section 12.1 with respect to
the amount of participating interests sold to each Participant. The Lender
agrees to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 12.1, agrees to share with the Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared on a pro rata basis as if each Participant were a Lender.


        13.3     Dissemination of Information. The Borrowers authorize the
Lender to disclose to any Participant or any other Person acquiring an interest
in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in the Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries, including
without limitation any information contained in any reports or other information
delivered by any Borrower pursuant to Section 6.1; provided that each Transferee
and prospective Transferee agrees to be bound by Section 10.11 of this
Agreement.


ARTICLE 14


NOTICES

        14.1     Notices. Except as otherwise permitted by Section 2.14 with
respect to borrowing notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party: (x)
in the case of the Borrowers or the Lender, at its respective address or
facsimile number set forth on the signature pages hereof or (y) in the case of
any party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Company in accordance with the
provisions of this Section 14.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address contemplated by this
Section; provided that notices to the Lender under Article II shall not be
effective until received. For all purposes under this Agreement and the other
Loan Documents, (A) notice to the Lender from any Borrower shall not be deemed
to be effective until actually received by the Lender, and (B) delivery of any
notice to the Company shall be deemed to have been delivered to the Borrowers.



61

--------------------------------------------------------------------------------


        14.2     Change of Address. The Borrower and the Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto.


ARTICLE 15


COUNTERPARTS

        This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Company, the LC
Issuer and the Lender.


ARTICLE 16


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

        16.1     CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS 105/5-1 ET SEQ.,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

        16.2     CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE LC ISSUER OR THE LENDER TO BRING
PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY BORROWER AGAINST THE LC ISSUER OR THE LENDER OR ANY
AFFILIATE OF THE LC ISSUER OR THE LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS OR THE CITY IN
WHICH THE PRINCIPAL OFFICE OF THE LENDER OR AFFILIATE, AS THE CASE MAY BE, IS
LOCATED.



62

--------------------------------------------------------------------------------


        16.3     WAIVER OF JURY TRIAL. THE BORROWERS, THE LC ISSUER AND THE
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.


ARTICLE 17


TERMINATION OF EXISTING CREDIT AGREEMENT

        The Company and the Lender agree that upon (i) the execution and
delivery of this Agreement by each of the parties hereto and (ii) satisfaction
(or waiver by the aforementioned parties) of the conditions precedent set forth
in Section 4.1, the “Commitments” (as defined in the Existing Credit Agreement)
shall be reduced to zero and terminated permanently as of the date immediately
preceding the Closing Date of this Agreement. All facility fees and related fees
payable pursuant to the Existing Credit Agreement shall be due and payable on
the effective date of the termination of such agreement, which date shall be
concurrent with the Closing Date of this Agreement.

[Signature Pages Follow]









63

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Company, the Lender and the LC Issuer have
executed this Agreement as of the date first above written.


JOHNSON OUTDOORS INC., as a Borrower


By:      /s/ David Harrington

--------------------------------------------------------------------------------

David Harrington, Assistant Treasurer
555 Main Street, Suite 28
Racine, WI 53403

Attention: David Harrington
Phone: 262/631-6634
Fax: 262/631-6608
E-mail: dharring@johnsonoutdoors.com



LASALLE BANK NATIONAL ASSOCIATION,
as the Lender and the LC Issuer


By:      /a/ Lou D. Banach

--------------------------------------------------------------------------------

Lou D. Banach, Senior Vice President
Senior Lender
411 East Wisconsin Avenue
Milwaukee, Wisconsin 53202

Attention: Lou D. Banach
Phone: 414-224-0394
Fax: 414-224-0071
E-mail: lou.d.banach@abnamro.com







64

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF BORROWER’S COUNSEL’S OPINION
[LETTERHEAD OF FOLEY & LARDNER]


[OCTOBER 29, 2004]

LaSalle Bank National Association
411 East Wisconsin Avenue
Milwaukee, WI 53202

Re: Johnson Outdoors Inc.

Ladies and Gentlemen:

        This opinion is furnished to you pursuant to Section 4.1.5 of the
Revolving Credit Agreement dated as of October 29, 2004 (the “Credit Agreement”)
among Johnson Outdoors Inc., a Wisconsin corporation (the “Company”), one or
more other Subsidiary Borrowers that may from time to time become parties
thereto, and LaSalle Bank National Association. Terms not otherwise defined
herein are used as defined in the Credit Agreement, except that the term
Guarantor shall mean only those subsidiaries of the Company that are Domestic
Subsidiaries on the date hereof.

        1.     We have acted as special counsel for the Company and the
Guarantors in connection with the preparation, execution and delivery of the
Credit Agreement and the following related documents:

        2.     The Guaranty, dated October ___, 2004 (the “Guaranty”), executed
by each Guarantor in favor of the Lender;

        3.     Note, dated October ___, 2004 (the “Note”), executed by the
Borrower and made payable to the Lender pursuant to Section 2.14 of the Credit
Agreement; and

        The other documents furnished by, or pertaining to, the Company and each
Guarantor pursuant to Sections 4.1.1, 4.1.2 and 4.1.3 of the Credit Agreement.

        In addition, we have examined the originals, or copies certified to our
satisfaction, of such other corporate records of the Company and each Guarantor,
certificates of public officials and of officers of the Company and each
Guarantor, and agreements, instruments and documents, as we have deemed
necessary as a basis for the opinions hereinafter expressed.

        In rendering this opinion we have, with your permission, relied on the
officer’s certificate annexed hereto as Exhibit A (the “Officer’s Certificate”)
as to certain factual matters and assumed, without investigation, verification
or inquiry that:

        (a)     Each of the parties (other than the Company and the Guarantors)
is a corporation or association duly organized and validly existing under the
laws of its jurisdiction of incorporation or organization;



A-1

--------------------------------------------------------------------------------


LaSalle Bank National Association
October 29, 2004
Page 2


        (b)     Each of the parties (other than the Company and the Guarantors)
has the necessary right, power and authority to execute, deliver and perform its
obligations under the Credit Agreement, the Note and the Guaranty; the
transactions therein contemplated have been duly authorized by all parties
thereto (other than the Company and the Guarantors); and the Credit Agreement,
the Note and the Guaranty constitute the legal, valid and binding obligations of
all parties thereto (other than the Company and the Guarantors);

        (c)     The Credit Agreement, the Note and the Guaranty have been duly
executed, delivered, and accepted by all parties thereto (other than the Company
and the Guarantors);

        (d)     There is no oral or written agreement, understanding, course of
dealing or usage of trade that affects the rights and obligations of the parties
set forth in the Credit Agreement, the Note or the Guaranty, or that would have
an effect on the opinions expressed herein; there are no judgments, decrees or
orders that impair or limit the ability of the Company or any Guarantor, as the
case may be, to enter into, execute, deliver and perform, observe and be bound
by the Credit Agreement, the Note and the Guaranty and the transactions
contemplated therein (however we have no knowledge of any such judgments,
decrees or orders); all material terms and conditions of the relevant
transactions between the Company, the Lender and the Guarantors are correctly
and completely reflected in the Credit Agreement, the Note and the Guaranty; and
there has been no waiver of any of the provisions of the Credit Agreement, the
Note or the Guaranty by conduct of the parties or otherwise;

        (e)     All natural persons who are signatories to the Credit Agreement,
the Note or the Guaranty were legally competent at the time of execution; all
signatures on behalf of parties other than the Company and the Guarantors on the
Credit Agreement, the Note, the Guaranty and the other documents reviewed by us
are genuine; the copies of all documents submitted to us are accurate and
complete, each such document that is original is authentic and each such
document that is a copy conforms to an authentic original; and the documents
executed and delivered by the parties are in substantially the same form as the
forms of those documents that we have reviewed in rendering this opinion;

        (f)     The Company has received adequate consideration with respect to
the execution and delivery of the Credit Agreement and the Note; and

        (g)     Each Guarantor has received adequate consideration with respect
to the execution and delivery of the Guaranty.

        (h)     Based upon the foregoing, but subject to the assumptions,
qualifications and limitations set forth herein, we are of the opinion that:

          (1)     The Company is a corporation validly existing under the laws
of the State of Wisconsin and, based solely on a certificate of the Wisconsin
Department of Financial Institutions, has filed its most recent required annual
report, and has not filed articles of dissolution, with the Wisconsin Department
of Financial Institutions. Each Guarantor is a corporation or association
validly existing under the laws of its jurisdiction of incorporation or
organization.



A-2

--------------------------------------------------------------------------------


LaSalle Bank National Association
October 29, 2004
Page 3


          (2)     (a)      The Company has the corporate power to enter into,
and perform its obligations under, the Credit Agreement and the Note. The
execution, delivery and performance of the Credit Agreement have been duly
authorized by all necessary corporate action on the part of the Company.


                   (b)       Each Guarantor has the corporate power to enter
into, and perform its obligations under, the Guaranty. The execution, delivery
and performance of the Guaranty have been duly authorized by all necessary
corporate action on the part of each Guarantor.


          (3)     The Credit Agreement and the Note are the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms. The Guaranty is the legal, valid and binding
obligation of the Guarantor executing the Guaranty, enforceable against such
Guarantor in accordance with its terms.


          (4)     The execution and delivery of, and performance by the Company
and each Guarantor of their respective obligations under, the Credit Agreement,
the Note and the Guaranty do not: (a) constitute a breach or violation of the
organizational documents of the Company or any Guarantor; (b) as to payment
obligations only, result in a violation of any applicable law, statute, or
regulation of the United States or the States of Wisconsin and Illinois or the
Delaware General Corporation Law which is known by us to be applicable to the
Company or the Guarantors; (c) result in a violation of any judgment, order,
writ, injunction, decree, determination or award of which we have knowledge; (d)
constitute an event of default under or result in a breach or violation of any
indenture, agreement or other instrument to which the Company is a party or by
which any of its property or assets is bound (i) of which we have knowledge
which affects or purports to affect the Company’s right to borrow money, or the
right of any Guarantor to incur contingent obligations or (ii) violation of
which could, according to the Officer’s Certificate, have a material adverse
effect on the property, financial condition, or business operations of the
Company; or (e) to our knowledge, result in the creation of any lien, charge or
encumbrance on any property or assets of the Company or any Guarantor.


          (5)     No authorization, consent, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required to be obtained or made by the Company or any Guarantor for the due
execution and delivery of, or performance of their respective payment
obligations under, the Credit Agreement, the Note and the Guaranty, except (a)
such as have been duly obtained or made and are in full force and effect; (b)
such as may be required by orders, decrees and the like that are specifically
applicable to the Company or any Guarantor and of which we have no knowledge;
and (c) such as may be required by applicable federal or state securities laws
or pursuant to any rule or regulation of the U.S. Securities Exchange Commission
or the New York Stock Exchange.


          (6)     To our knowledge, (i) neither the Company nor any Guarantor is
a party to any litigation or administrative proceeding that relates to the
execution and delivery of, or performance of obligations under, the Credit
Agreement, the Note or the Guaranty and (ii) there is not now pending or
threatened any litigation, contest, claim or governmental proceeding by or
against the Company or any Guarantor, other than the litigation, contests,
claims or governmental proceedings described on Schedule 1 hereto.



A-3

--------------------------------------------------------------------------------


LaSalle Bank National Association
October 29, 2004
Page 4


        The foregoing opinions are subject to the following additional
assumptions and qualifications:

        A.      Wherever we indicate that our opinion with respect to the
existence or absence of facts is “to our knowledge” or the like, our opinion is,
with your permission, based solely on the Officer’s Certificate and the current
conscious awareness of facts or other information of the attorneys currently
with our firm who have represented the Company and Guarantors in connection with
the transactions contemplated by the Credit Agreement. Without limiting the
generality of the foregoing, we have relied on the Officer’s Certificate as to
the effect of the borrowing under the Credit Agreement and the Note on the
financial covenants found in any indenture, agreement or other instrument to
which the Company is a party or by which any of its property or assets is bound,
and we have not reviewed any computations or calculations related thereto.
Accordingly, we express no opinion as to the effect of such borrowings on the
calculations or computations of such covenants.

        B.     Our opinion is limited by:

  i. Applicable bankruptcy, receivership, reorganization, insolvency,
moratorium, fraudulent conveyance or transfer, and other laws and judicially
developed doctrines relating to or affecting creditors’ (or secured creditors’)
rights and remedies generally;


  ii. General principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law, and limitations on the
availability of specific performance, injunctive relief and other equitable
remedies; and


  iii. The possibility that certain rights, remedies, waivers, and other
provisions of the Credit Agreement and the Guaranty may not be enforceable;
nevertheless, such unenforceability will not render the Credit Agreement or the
Guaranty invalid as a whole or preclude (a) judicial enforcement of the
obligation of the Company to repay the principal, together with interest thereon
(to the extent not deemed a penalty) as provided in the Credit Agreement and the
Note or (b) acceleration of the obligation of the Company to repay such
principal, together with such interest, upon a material default in a material
provision of the Credit Agreement and the Note.


        C.      We have not examined the records of Lenders, the Company or any
Guarantor or any court or any public, quasi-public, private or other office in
any jurisdiction, or the files of our firm, and our opinions are subject to
matters that an examination of such records would reveal.

        D.      In connection with our opinions expressed herein, we have
assumed, with your permission, that (i) no Guarantor is insolvent; (ii) no
Guarantor will be rendered insolvent by the transactions contemplated by the
Guaranty; (iii) after giving effect to such transactions, no Guarantor will be
left with unreasonably small capital with which to engage in its anticipated
business; and (iv) that no Guarantor intends or believes that it will incur
debts beyond its ability to pay as the debts mature.



A-4

--------------------------------------------------------------------------------


LaSalle Bank National Association
October 29, 2004
Page 5


        The opinions expressed herein are limited to the federal laws of the
United States, the Delaware General Corporation Law and the laws of the States
of Wisconsin and Illinois in effect on the date hereof as they presently apply,
and we express no opinion herein as to the laws of any other jurisdiction. These
opinions are given as of the date hereof, they are intended to apply only to
those facts and circumstances that exist as of the date hereof, and we assume no
obligation or responsibility to update or supplement these opinions to reflect
any facts or circumstances that may hereafter come to our attention or any
changes in laws that may hereafter occur, or to inform the addressee(s) of any
change in circumstances occurring after the date hereof that would alter the
opinions rendered herein.

        This opinion is limited to the matters set forth herein, and no opinion
may be inferred or implied beyond the matters expressly contained herein. Except
as expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.1.5 of the Credit
Agreement, and is being rendered solely for the benefit of the addressee hereof.
This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of the Lender under the Credit Agreement, the Note or the
Guaranty or to a banking examiner or regulator in connection with an examination
of the Lender by such governmental authority, without our prior written consent.


Very truly yours,

FOLEY & LARDNER


By:      

--------------------------------------------------------------------------------







A-5

--------------------------------------------------------------------------------



EXHIBIT A


OFFICER’S CERTIFICATE


ATTACHED HERETO





















A-6

--------------------------------------------------------------------------------


SCHEDULE 1


LITIGATION



















A-7

--------------------------------------------------------------------------------



EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


To: LaSalle Bank National Association
411 E. Wisconsin Avenue
Milwaukee, WI 53202


        This Compliance Certificate is furnished pursuant to that certain
Revolving Credit Agreement dated as of October 29, 2004 (as amended, modified,
renewed or extended from time to time, (the “Agreement”) among Johnson Outdoors,
Inc, a Wisconsin corporation (the “Company”), the subsidiary borrowers from time
to time parties thereto, and LaSalle Bank National Association. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

        THE UNDERSIGNED HEREBY CERTIFIES THAT:

        1.     I am the duly elected _____________________ of the Company;

        2.     I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements;

        3.     The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

        4.     Schedule I attached hereto sets forth financial data and
computations evidencing the Company’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.

        5.     Schedule II attached hereto sets forth the determination of the
Applicable Margin, the Applicable Performance LC Fees and the Applicable
Commitment Fee Rates commencing on the fifth day following the delivery hereof.

        6.     Schedule III attached hereto sets forth the various reports and
deliveries which are required at this time under the Agreement and the other
Loan Documents and the status of compliance.

        Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

B-2

--------------------------------------------------------------------------------


        The foregoing certifications, together with the computations set forth
in Schedule I and Schedule 11 hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ___ day of
_________________, 2004.





By:      

--------------------------------------------------------------------------------

Name
Title:





















B-2

--------------------------------------------------------------------------------


SCHEDULE 1 TO COMPLIANCE CERTIFICATE

Compliance as of ___________, ____ with
Provisions of Section 6.21 of
the Agreement

I. FINANCIAL COVENANTS


  A. MAXIMUM leverage RATIO (Section 6.21.1)


  (1) Total Funded Debt =    $__________


  (2) EBITDA


  (a) Net Income =    $__________


  (b) Interest Expense +    $__________


  (c) Taxes +    $__________


  (d) Depreciation expense +    $__________


  (e) Amortization expense +    $__________


  (f) Other non-recurring charges +    $__________


  (g) Other non-recurring credits –    $__________


  (h) Other non-recurring after-tax losses
[Maximum of (e), (f) and (g): $2,000,000 (other
than adjustments for Escape Sailboats and
Necky Kayak operations up to $2,500,000]


  B. MINIMUM FIXED CHARGE COVERAGE RATIO
(Section 6.21.2)


  (1) Numerator:


  (a) EBITDA (Section A(2)(i) above)     $__________


  (b) Rentals +    $__________


  (c) Numerator =    $__________


  (2) Denominator:


  (a) Cash Interest Expenses on Indebtedness     $__________




B-3

--------------------------------------------------------------------------------


  (b) Rentals +    $__________


  (c) Denominator =    $__________


  (3) Fixed Charge Coverage Ratio _____ to 1.00


  (4) State whether the Fixed Charge Coverage Ratio was
less than the permitted under Section 6.21.2 Yes/No


  C. MINIMUM CONSOLIDATED NET WORTH (Section 6.21.3).


  (1) State whether Consolidated Net Worth (as defined) was
less than [$100,000,000] at any time during the period
from _________ to ____________ Yes/No


II. OTHER MISCELLANEOUS PROVISIONS


  A. DIVIDENDS AND DISTRIBUTIONS (Section 6.11)


  (1) Aggregate amount of cash dividends paid by the
Company and its Subsidiaries (other than as permitted
under Sections 6.11.1 through 6.11.3
[Maximum: $10,000,000 plus 50% of Consolidated
Net Income for the period from June 30, 2004 to the
most recent fiscal quarter]


  B. INDEBTEDNESS (Section 6.12)


  (1) Aggregate principal amount of intercompany
Indebtedness from the Company or any Guarantor
to any Subsidiary that is not a Guarantor
[Note: Includes only such Indebtedness outstanding
as of the Closing Date]     $__________


  (2) Aggregate principal amount of Indebtedness in
connection with overdraft facilities
[Maximum: $10,000,000]     $__________


  (3) Aggregate principal amount of Indebtedness
evidenced by letters of credit (other than Facility LCs
[Maximum: $10,000,000]     $__________




B-4

--------------------------------------------------------------------------------


  (4) Aggregate principal amount of other unsecured
Indebtedness incurred by the Company and its Subsidiaries
not otherwise permitted under Section 6.12
[Maximum: $50,000,000]
[Please attached a detailed schedule setting forth all
such Indebtedness]     $__________


  C. ASSET SALES (Section 6.14)


  (1) State whether any asset sales (other than (i) sales of
inventory or obsolete or excess assets, (ii) transfers
of assets between the Company and the Guarantors,
or from any Subsidiary to the Company or any
Guarantor and (iii) certain other sales permitted under
Section 6.14.3 have occurred. Yes/No


  (2) If yes, attach as a schedule hereto the details of such asset
sales and calculation of compliance with Section 6.14.4.


  D. INVESTMENTS (Section 6.15)


  (1) State whether any Permitted Acquisitions occurred
during the period.
[Maximum: If Leverage Ratio is greater than or equal
to 3.0 to 1.0, $10,000,000 per transaction and
$15,000,000 per year; and if Leverage Ratio is greater
than or equal to 2.50 to 1.00 but less than 3.0 to 1.0,
$15,000,000 per transaction and $30,000,000 per
year; at all other times no maximum purchase price
limitations are in effect]     $__________


  (2) Aggregate amount of Investments not otherwise
permitted under Sections 6.15.5.1 through 6.15.5.9
[Maximum: 25% of Consolidated Net Worth as of
the end of the immediately preceding Fiscal Quarter]     $__________


  E. GUARANTORS (Sections 6.10)


  (1) Set forth below is a list of all Domestic Subsidiaries
of the Company. Also set forth below is an indication
of whether such Subsidiaries are parties to the Guaranty.




B-5

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name of Domestic Subsidiaries and Jurisdiction of Formation Signatory to
Guaranty (Yes/No)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Yes

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Yes

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






















B-6

--------------------------------------------------------------------------------


SCHEDULE II TO COMPLIANCE CERTIFICATE

Company’s Applicable Margin, Applicable Performance L/C Fee,
and Applicable Commitment Fee Rate Calculation
[Attached]






















B-7

--------------------------------------------------------------------------------


SCHEDULE III TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due






















B-8

--------------------------------------------------------------------------------



EXHIBIT C


FORM OF LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To: LaSalle Bank National Association
411 East Wisconsin Avenue
Milwaukee, WI 53202


Re: Revolving Credit Agreement, dated as of October 29, 2004 (as the same may be
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
among Johnson Outdoors Inc., a Wisconsin corporation (the “Company”), the
subsidiary borrowers from time to time parties thereto, and LaSalle Bank
National Association.


        Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned thereto in the Credit Agreement.

        The Lender is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
the applicable Borrower, provided, however, that the Lender may otherwise
transfer funds as hereafter directed in writing by the applicable Borrower in
accordance with Section 13.1 of the Credit Agreement or based on any telephonic
notice made in accordance with Section 2.15 of the Credit Agreement.

Facility Identification Number(s):

Customer/Account Name: Johnson Outdoors Inc.

Transfer Funds To:

For Account No.:

Reference/Attention To:

Authorized Officer (Customer Representative): Date:


(Please Print): ______________________________ Signature
______________________________


Bank Officer Name _________________________ Date:


(Please Print) ______________________________ Signature
______________________________


(Deliver Completed Form to Credit Support Staff For Immediate Processing)





C-1

--------------------------------------------------------------------------------



EXHIBIT D


FORM OF PROMISSORY NOTE


October 29, 2004


        Johnson Outdoors Inc. (the “Borrower”) promises to pay to the order of
LaSalle Bank National Association (the “Lender”) the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to Article 2 of
the Agreement (as hereinafter defined), in immediately available funds at the
office of the Lender in Chicago, Illinois, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.

        The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Loan and the date and amount of each principal
payment hereunder.

        This Note is the Note issued pursuant to, and is entitled to the
benefits of, the Revolving Credit Agreement dated as of October 29, 2004 (which,
as it may be amended, restated, supplemented or otherwise modified and in effect
from time to time, is herein called the (“Agreement”), among the Borrower, the
Subsidiary Borrowers from time to time parties thereto and the Lender to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.

        The Borrower hereby waives presentment, demand, protest and any notice
of any kind. No failure to exercise and no delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of such
rights.

        This Note shall be governed by and construed in accordance with the
internal laws of the State of Illinois, but giving effect to applicable federal
laws.









D-1

--------------------------------------------------------------------------------


JOHNSON OUTDOORS INC.


By:      

--------------------------------------------------------------------------------

Print Name:
Title:





















D-2

--------------------------------------------------------------------------------


SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL TO NOTE

DATED OCTOBER 29, 2004



Date Principal
Amount of
Loan Maturity
of Interest
Period Principal
Amount Paid Unpaid
Balance

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





















D-3

--------------------------------------------------------------------------------



EXHIBIT E


LIST OF CLOSING DOCUMENTS


CLOSING CHECKLIST
REVOLVING CREDIT AGREEMENT
BY AND AMONG
JOHNSON OUTDOORS INC.,
ONE OR MORE OTHER SUBSIDIARY BORROWERS
FROM TIME TO TIME PARTY THERETO, AND
LASALLE BANK NATIONAL ASSOCIATION
OCTOBER 29, 2004

ITEM

--------------------------------------------------------------------------------

PARTY
RESPONSIBLE
FOR
PREPARATION

--------------------------------------------------------------------------------


1 Revolving Credit Agreement Q&B
a. Exhibit A (Form of Opinion of Borrowers' and Q&B/F&L Guarantors' Counsel) b.
Exhibit B (Form of Compliance Certificate) Q&B c. Exhibit C (Form of Loan/Credit
Related Q&B Money Transfer Instruction) d. Exhibit D (Form of Note) Q&B e.
Exhibit E (List of Closing Documents) Q&B f. Exhibit F (Form of Guaranty) Q&B g.
Exhibit G (Form of Assumption Letter) Q&B h. Pricing Schedule LaSalle i.
Commitment Schedule LaSalle j. Eurocurrency Payment Office Schedule LaSalle k.
Schedule 1.1 (Subsidiary Borrowers) JOI l. Schedule 2.21 (Existing Letters of
Credit) JOI m. Schedule 5.4 (Financial Statements) JOI n. Schedule 5.7
(Litigation) JOI o. Schedule 5.8 (Subsidiaries) JOI p. Schedule 5.14 (ERISA
Matters) JOI q. Schedule 5.16 (Environmental Matters) JOI r. Schedule 6.12
(Existing Indebtedness) JOI s. Schedule 6.15 (Existing Investments) JOI t.
Schedule 6.16 (Existing Liens) Q&B/JOI
2 Secretary's Certificates (Bylaws, Resolutions and Incumbency) JOI
a. Johnson Outdoors Inc. b. Leisure Life Limited c. Old Town Canoe Company d.
Techsonic Industries, Inc. e. Under Sea Industries, Inc.





E-1

--------------------------------------------------------------------------------


ITEM

--------------------------------------------------------------------------------

PARTY
RESPONSIBLE
FOR
PREPARATION

--------------------------------------------------------------------------------


3 Articles or Certificates of Incorporation JOI
a. Johnson Outdoors Inc. b. Leisure Life Limited c. Old Town Canoe Company d.
Techsonic Industries, Inc. e. Under Sea Industries, Inc.
4 Good Standing or Active Status Certificates JOI
a. Johnson Outdoors Inc. b. Leisure Life Limited c. Old Town Canoe Company d.
Techsonic Industries, Inc. e. Under Sea Industries, Inc.
5 Compliance Certificate Q&B
6 Opinion of Borrower's and Guarantors' Counsel Q&B/F&L
7 Note Q&B
8 Guaranty Q&B
9 Provide satisfactory evidence that the Existing Credit JOI Agreement has been
terminated and that all amounts payable thereunder have been paid in full













E-2

--------------------------------------------------------------------------------



EXHIBIT F


FORM OF GUARANTY

        THIS GUARANTY (this “Guaranty”) is made as of the 29th day of October,
2004, by and among Leisure Life Limited, a Michigan corporation, Old Town Canoe
Company, a Delaware corporation, Techsonic Industries, Inc., an Alabama
corporation, and Under Sea Industries, Inc., a Delaware corporation (the
“Initial Guarantors” and along with any additional Subsidiaries of the Borrower
which become parties to this Guaranty by executing a supplement hereto in the
form attached as Annex I, the “Guarantors”), in favor of the Lender, under the
Credit Agreement referred to below.


WITNESSETH:

        WHEREAS, JOHNSON OUTDOORS INC., a Wisconsin corporation (the “Company”),
the Subsidiary Borrowers from time to time parties thereto (together with the
Company, the “Borrowers”), and the Lender have entered into a certain Revolving
Credit Agreement dated as of October 29, 2004 (as the same may be amended,
modified, supplemented and/or restated, and as in effect from time to time, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the Lender
to the Borrower;

        WHEREAS, it is a condition precedent to the initial extensions of credit
by the Lender under the Credit Agreement that each of the Guarantors
(constituting all of the Domestic Subsidiaries required to execute this Guaranty
pursuant to Section 6.10 of the Credit Agreement) execute and deliver this
Guaranty, whereby each of the Guarantors shall guarantee the payment when due of
all Obligations (as defined in the Credit Agreement), including, without
limitation, all principal, interest, letter of credit reimbursement obligations
and other amounts that shall be at any time payable by the Borrowers under the
Credit Agreement, the other Loan Documents, and any Financial Contract to which
the Lender or any affiliate of the Lender shall be a party (each a “Designated
Financial Contract”); and

        WHEREAS, in consideration of the direct and indirect financial and other
support that one or more of the Borrowers has provided, and such direct and
indirect financial and other support as the Borrowers may in the future provide,
to the Guarantors, and in order to induce the Lender to enter into the Credit
Agreement, each of the Guarantors is willing to guarantee the obligations of the
Borrowers under the Credit Agreement, any Designated Financial Contract and the
other Loan Documents;

        NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        SECTION 1.     Definitions. Terms defined in the Credit Agreement and
not otherwise defined herein have, as used herein, the respective meanings
provided for therein. For purposes of this Guaranty, “Holders of Obligations”
means the holders of the Obligations from time to time and shall include (i) the
Lender and LC Issuer in respect of its Credit Extensions, (ii) the Lender in
respect of all other present and future obligations and liabilities of the
Borrowers of every type and description arising under or in connection with the
Credit Agreement or any other Loan Document, (iii) each indemnified party under
Section 10.6 of the Credit Agreement in respect of the obligations and
liabilities of the Borrowers to such Person hereunder and under the other Loan
Documents, and (iv) their respective successors, transferees and assigns.



F-1

--------------------------------------------------------------------------------


        SECTION 2.     Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants (which representations and warranties shall
be deemed to have been renewed at the time of the making, conversion or
continuation of any Loan or issuance of any Facility LC) that:

          (A)      It is a corporation, partnership or limited liability company
duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except to the extent that the failure to have
such authority could not reasonably be expected to have a Material Adverse
Effect.


          (B)      It (to the extent applicable) has the power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of each Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.


          (C)      Neither the execution and delivery by it of this Guaranty,
nor the consummation of the transactions herein contemplated, nor compliance
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation, limited liability company or partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, or the provisions of any indenture, instrument or agreement to which it is a
party or is subject, or by which it, or its Property, is bound, or (ii) conflict
with, or constitute a default under, or result in, or require, the creation or
imposition of any Lien in, of or on its Property pursuant to the terms of, any
such indenture, instrument or agreement. No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by it, is required to be obtained by it in connection with the
execution, delivery and performance by it of, or the legality, validity, binding
effect or enforceability against it of, this Guaranty.



F-2

--------------------------------------------------------------------------------


          In addition to the foregoing, each of the Guarantors covenants that,
so long as the Lender has any Commitment outstanding under the Credit Agreement
or any amount payable under the Credit Agreement or any other Guaranteed
Obligations (as defined below) shall remain unpaid, it will, and, if necessary,
will enable the Borrowers to, fully comply with those covenants and agreements
of the Borrowers applicable to such Guarantor set forth in the Credit Agreement.


        SECTION 3.     The Guaranty. Each of the Guarantors hereby
unconditionally guarantees, jointly with the other Guarantors and severally, the
full and punctual payment when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Advance made to any of the Borrowers
pursuant to the Credit Agreement, (ii) any Reimbursement Obligations of the
Borrowers, (iii) all obligations of the Borrowers owing to any Lender or any
affiliate of any Lender under any Designated Financial Contract, and (iv) all
other amounts payable by any of the Borrowers or any of their Subsidiaries under
the Credit Agreement, any Designated Financial Contract and the other Loan
Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations”). Upon failure by any Borrower or any of their
respective Affiliates, as applicable, to pay punctually any such amount, each of
the Guarantors agrees that it shall forthwith on demand pay such amount at the
place and in the manner specified in the Credit Agreement, any Designated
Financial Contract or the relevant Loan Document, as the case may be. Each of
the Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.

        SECTION 4.     Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

          (A)      any extension, renewal, settlement, indulgence, compromise,
waiver or release of or with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto, or with respect to any obligation of
any other guarantor of any of the Guaranteed Obligations, whether (in any such
case) by operation of law or otherwise, or any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or with respect to any
obligation of any other guarantor of any of the Guaranteed Obligations;


          (B)      any modification or amendment of or supplement to the Credit
Agreement, any Designated Financial Contract or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;



F-3

--------------------------------------------------------------------------------


          (C)      any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
guaranties with respect to the Guaranteed Obligations or any part thereof, or
any other obligation of any person or entity with respect to the Guaranteed
Obligations or any part thereof, or any nonperfection or invalidity of any
direct or indirect security, if any, for the Guaranteed Obligations;


          (D)      any change in the corporate, partnership or other existence,
structure or ownership of any Borrower or any other guarantor of any of the
Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of any Borrower or any other guarantor of
any of the Guaranteed Obligations;


          (E)      the existence of any claim, setoff or other rights which the
Guarantors may have at any time against any Borrower, any other guarantor of any
of the Guaranteed Obligations, any Holder of Obligations or any other Person,
whether in connection herewith or in connection with any unrelated transactions,
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;


          (F)      the enforceability or validity of the Guaranteed Obligations
or any part thereof or the genuineness, enforceability or validity of any
agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against an Borrower or any other guarantor of
any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any Designated Financial Contract, any other Loan Document, or any
provision of applicable law or regulation purporting to prohibit the payment by
any Borrower or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations;


          (G)      the failure of the Lender to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;


          (H)      the election by, or on behalf of, any one or more of the
Holders of Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code;


          (I)      any borrowing or grant of a security interest by any
Borrower, as debtor-in-possession, under Section 364 of the Bankruptcy Code;


          (J)      the disallowance, under Section 502 of the Bankruptcy Code,
of all or any portion of the claims of any of the Holders of Obligations or the
Lender for repayment of all or any part of the Guaranteed Obligations;



F-4

--------------------------------------------------------------------------------


          (K)      the failure of any other Guarantor to sign or become party to
this Guaranty or any amendment, change, or reaffirmation hereof; or


          (L)      any other act or omission to act or delay of any kind by any
Borrower, any other guarantor of the Guaranteed Obligations, the Lender, any
Holder of Obligations or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 4, constitute a legal or
equitable discharge of any Guarantor’s obligations hereunder.


        SECTION 5.     Discharge Only Upon Payment In Full: Reinstatement In
Certain Circumstances. Each of the Guarantors’ obligations hereunder shall
remain in full force and effect until all Guaranteed Obligations shall have been
paid in full in cash and the Commitments and all Facility LCs issued under the
Credit Agreement shall have terminated or expired. If at any time any payment of
the principal of or interest on any Advance, any Reimbursement Obligation or any
other amount payable by any Borrower or any other party under the Credit
Agreement, any Designated-Financial Contract or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise, each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

        SECTION 6.     General Waivers. Each of the Guarantors irrevocably
waives acceptance hereof, presentment, demand or action on delinquency, protest,
the benefit of any statutes of limitations and, to the fullest extent permitted
by law, any notice not provided for herein, as well as any requirement that at
any time any action be taken by any Person against any Borrower, any other
guarantor of the Guaranteed Obligations, or any other Person.

        SECTION 7.     Subordination of Subrogation; Subordination of
Intercompany Indebtedness.

          (A)      Subordination of Subrogation. Until the Guaranteed
Obligations have been indefeasibly paid in full in cash, the Guarantors (i)
shall have no right of subrogation with respect to such Guaranteed Obligations
and (ii) waive any right to enforce any remedy which the Holders of Obligations,
LC Issuers or the Lender now have or may hereafter have against any Borrower,
any endorser or any guarantor of all or any part of the Guaranteed Obligations
or any other Person, and the Guarantors waive any benefit of, and any right to
participate in, any security or collateral given to the Holders of Obligations,
the LC Issuers and the Lender to secure the payment or performance of all or any
part of the Guaranteed Obligations or any other liability of the Borrowers to
the Holders of Obligations or LC Issuers. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that the Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations, and (B) waives any and
all defenses available to a surety, guarantor or accommodation co-obligor until
the Guaranteed Obligations are indefeasibly paid in full in cash. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Lender and the Holders of Obligations and shall not limit or otherwise affect
such Guarantor’s liability hereunder or the enforceability of this Guaranty, and
that the Lender, the Holders of Obligations and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 7(A).



F-5

--------------------------------------------------------------------------------


          (B)      Subordination of Intercompany Indebtedness. Each Guarantor
agrees that any and all claims of such Guarantor against either any Borrower or
any other Guarantor hereunder (each an “Obligor”) with respect to any
“Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor or
any other guarantor of all or any part of the Guaranteed Obligations, or against
any of its properties shall be subordinate and subject in right of payment to
the prior payment, in full and in cash, of all Guaranteed Obligations.
Notwithstanding any right of any Guarantor to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Guarantor, whether now or hereafter arising and howsoever existing, in
any assets of any other Obligor shall be and are subordinated to the rights of
the Holders of Obligations and the Lender in those assets. No Guarantor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations (other than contingent indemnity obligations) shall have
been fully paid and satisfied (in cash) and all financing arrangements pursuant
to any Loan Document or any Designated Financial Contract have been terminated.
If all or any part of the assets of any Obligor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of such
Obligor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any such Obligor is dissolved or if substantially all of the assets of any such
Obligor are sold, then, and in any such event (such events being herein referred
to as an “Insolvency Event”), any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Lender for application on any of the Guaranteed Obligations, due or to
become due, until such Guaranteed Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied (in cash). Should
any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations (other than contingent indemnity obligations) and the
termination of all financing arrangements pursuant to any Loan Document among
the Borrower and the Holders of Obligations, such Guarantor shall receive and
hold the same in trust, as trustee, for the benefit of the Holders of
Obligations and shall forthwith deliver the same to the Lender, for the benefit
of the Holders of Obligations, in precisely the form received (except for the
endorsement or assignment of the Guarantor where necessary), for application to
any of the Guaranteed Obligations, due or not due, and, until so delivered, the
same shall be held in trust by the Guarantor as the property of the Holders of
Obligations. If any such Guarantor fails to make any such endorsement or
assignment to the Lender or any of its officers or employees is irrevocably
authorized to make the same. Each Guarantor agrees that until the Guaranteed
Obligations (other than the contingent indemnity obligations) have been paid in
full (in cash) and satisfied and all financing arrangements pursuant to any Loan
Document among the Borrowers and the Holders of Obligations have been
terminated, no Guarantor will assign or transfer to any Person (other than the
Lender) any claim any such Guarantor has or may have against any Obligor.



F-6

--------------------------------------------------------------------------------


        SECTION 8.     Contribution with Respect to Guaranteed Obligations.

          (A)      To the extent that any Guarantor shall make a payment under
this Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guaranteed
Obligations and termination of the Credit Agreement and the Designated Financial
Contracts, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.


          (B)      As of any date of determination, the “Allocable Amount” of
any Guarantor shall be equal to the maximum amount of the claim which could then
be recovered from such Guarantor under this Guaranty without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.


          (C)      This Section 8 is intended only to define the relative rights
of the Guarantors, and nothing set forth in this Section 8 is intended to or
shall impair the obligations of the Guarantors, jointly and severally, to pay
any amounts as and when the same shall become due and payable in accordance with
the terms of this Guaranty.


          (D)      The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of the
Guarantor to which such contribution and indemnification is owing.







F-7

--------------------------------------------------------------------------------


          (E)      The rights of the indemnifying Guarantors against other
Guarantors under this Section 8 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash and the termination
of the Credit Agreement and the Designated Financial Contracts.


        SECTION 9.     Stay of Acceleration. If acceleration of the time for
payment of any amount payable by the Borrowers under the Credit Agreement, any
Designated Financial Contract or any other Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement, any
Designated Financial Contract or any other Loan Document shall nonetheless be
payable by each of the Guarantors hereunder forthwith on demand by the Lender.

        SECTION 10.    Notices. All notices, requests and other communications
to any party hereunder shall be given in the manner prescribed in Article 14 of
the Credit Agreement with respect to the Lender at its notice address therein
and with respect to any Guarantor at the address set forth below or such other
address or telecopy number as such party may hereafter specify for such purpose
by notice to the Lender in accordance with the provisions of such Article 14.

  Notice Address for Guarantors:


  c/o Johnson Outdoors Inc.
555 Main Street, Suite 28
Racine, WI 53403
Attention: David Harrington
Phone: 262/631-6634
Fax: 262/631-6608


        SECTION 11.     No Waivers. No failure or delay by the Lender or any
Holder of Obligations in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies provided in this
Guaranty, the Credit Agreement, any Designated Financial Contract and the other
Loan Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

        SECTION 12.    Successors and Assigns. This Guaranty is for the benefit
of the Lender and the Holders of Obligations and their respective successors and
permitted assigns, provided, that no Guarantor shall have any right to assign
its rights or obligations hereunder without the consent of the Lender, and any
such assignment in violation of this Section 12 shall be null and void; and in
the event of an assignment of any amounts payable under the Credit Agreement,
any Designated Financial Contract or the other Loan Documents in accordance with
the respective terms thereof, the rights hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.



F-8

--------------------------------------------------------------------------------


        SECTION 13.    Changes in Writing. Other than in connection with the
addition of additional Subsidiaries, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Lender under the Credit
Agreement.

        SECTION 14.    GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS
105/5-1 ET SEQ, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS)
OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

        SECTION 15.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

          (A)      CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WANES ANY OBJECTION IT
MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING
HEREIN SHALL LIMIT THE RIGHT OF THE LENDER OR THE LC ISSUER TO BRING PROCEEDINGS
AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY GUARANTOR AGAINST THE LENDER OR THE LC ISSUER OR ANY AFFILIATE
OF THE LENDER, OR THE LC ISSUER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS OR THE CITY
IN WHICH THE PRINCIPAL OFFICE OF THE LENDER OR AFFILIATE, AS THE CASE MAY BE, IS
LOCATED.


          (B)      WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.




F-9

--------------------------------------------------------------------------------


        SECTION 16. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

        SECTION 17.    Taxes, Expenses of Enforcement, etc.

          (A)      Taxes.


          (i)      All payments by any Guarantor to or for the account of the
Lender or the LC Issuer hereunder or under any Note or Facility LC Application
shall be made free and clear of and without deduction for any and all Taxes. If
any Guarantor shall required by law to deduct any Taxes from or in respect of
any sum payable hereunder to the Lender or the LC Issuer, (a) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
17(A)) the Lender or the LC Issuer (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (b) such
Guarantor shall make such deductions, (c) such Guarantor shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) such Guarantor shall furnish to the Lender the original copy of a receipt
evidencing payment thereof within thirty (30) days after such payment is made.


          (ii)     In addition, the Guarantors hereby agree to pay any present
or future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or Facility LC Application or from the execution or delivery of, or
otherwise with respect to, this Guaranty or any Note or Facility LC Application
(“Other Taxes”).


          (iii)    The Guarantors hereby agree to indemnify the Lender and the
LC Issuer for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 17(A)) paid by the Lender or the LC Issuer and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
Payments due under this indemnification shall be made within thirty (30) days of
the date the Lender or the LC Issuer makes demand therefor.


          (B)      Expenses of Enforcement, Etc. Subject to the terms of the
Credit Agreement, after the occurrence of a Default under the Credit Agreement,
the Lender may commence enforcement proceedings with respect to the Guaranteed
Obligations. The Guarantors agree to reimburse the Lender and the Holders of
Obligations for any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ fees and time charges of attorneys for the Lender and the
Holders of Obligations, which attorneys may be employees of the Lender or the
Holders of Obligations) paid or incurred by the Lender or any Holders of
Obligation in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty. The Lender
agrees to distribute payments received from any of the Guarantors hereunder to
the Holders of Obligations on a pro rata basis for application in accordance
with the terms of the Credit Agreement.



F-10

--------------------------------------------------------------------------------


        SECTION 18.    Setoff. At any time after all or any part of the
Guaranteed Obligations have become due and payable (by acceleration or
otherwise), each Holder of Obligations and the Lender may, without notice to any
Guarantor and regardless of the acceptance of any security or collateral for the
payment hereof, appropriate and apply toward the payment of all or any part of
the Guaranteed Obligations (i) any indebtedness due or to become due from such
Holder of Obligations or the Lender to any Guarantor, and (ii) any moneys,
credits or other property belonging to any Guarantor, at any time held by or
coming into the possession of such Holder of Obligations or the Lender or any of
their respective affiliates.

        SECTION 19.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrowers and any and all endorsers and/or other Guarantors of all or any part
of the Guaranteed Obligations, and of all the circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Holders of Obligations or the Lender shall have any duty to advise such
Guarantor of information known to any of them regarding such condition or any
such circumstances. In the event any Holder of Obligations or the Lender, in its
sole discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Holder of Obligations or the Lender shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Holder of
Obligations or the Lender, pursuant to accepted or reasonable commercial finance
or banking practices, wishes to maintain confidential or (iii) to make any other
or future disclosures of such information or any other information to such
Guarantor.

        SECTION 20.    Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

        SECTION 21.    Merger. This Guaranty represents the final agreement of
each of the Guarantors with respect to the matters contained herein and may not
be contradicted by evidence of prior or contemporaneous agreements, or
subsequent oral agreements, between the Guarantor and any Holder of Obligations
or the Lender.



F-11

--------------------------------------------------------------------------------


        SECTION 22.    Headings. Section headings in this Guaranty are for
convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.


REMAINDER OF PAGE INTENTIONALLY BLANK





















F-12

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Initial Guarantors have caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.


LEISURE LIFE LIMITED


By:     

--------------------------------------------------------------------------------

Its:     




OLD TOWN CANOE COMPANY


By:     

--------------------------------------------------------------------------------

Its:     




TECHSONIC INDUSTRIES, INC.


By:     

--------------------------------------------------------------------------------

Its:     




UNDER SEA INDUSTRIES, INC.


By:     

--------------------------------------------------------------------------------

Its:     



F-13

--------------------------------------------------------------------------------


ANNEX I TO GUARANTY

        Reference is hereby made to the Guaranty (the “Guaranty”) made as of the
29th day of October, 2004, by and among Leisure Life Limited, a Michigan
corporation, Old Town Canoe Company, a Delaware corporation, Techsonic
Industries, Inc., an Alabama corporation, Under Sea Industries, Inc., a Delaware
corporation, and Uwatec USA, Inc., a Maine corporation (the “Initial Guarantors”
and along with any additional Subsidiaries of the Borrower, which become parties
thereto and together with the undersigned, the “Guarantors”) in favor of the
Lender, for the ratable benefit of the Holders of Obligations, under the Credit
Agreement. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Guaranty. By its execution below, the undersigned
[NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited liability
company], agrees to become, and does hereby become, a Guarantor under the
Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 2 of
the Guaranty are true and correct in all respects as of the date hereof.

        IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Guaranty as of this ____ day of _____________, _____.


[NAME OF NEW GUARANTOR]


By:     

--------------------------------------------------------------------------------

Its:     






F-14

--------------------------------------------------------------------------------



EXHIBIT G


FORM OF ASSUMPTION LETTER

____________________, 20___

LaSalle Bank National Association
411 E. Wisconsin Avenue
Milwaukee, WI 53202

Ladies and Gentlemen:

        Reference is made to that certain Revolving Credit Agreement dated as of
October 29, 2004 by and among Johnson Outdoors Inc., the Subsidiary Borrowers
from time to time parties thereto, and LaSalle Bank National Association (having
its principal office in Chicago, IL) (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement and used herein are used herein as defined
therein.

        The undersigned, ______________________ (the “Subsidiary”), a
______________ [corporation], wishes to become a “Subsidiary Borrower” under the
Credit Agreement, and accordingly hereby agrees that from the date hereof it
shall become a “Subsidiary Borrower” under the Credit Agreement and agrees that
from the date hereof and until the payment in full of the principal of and
interest on all Advances made to it under the Credit Agreement and performance
of all of its other obligations thereunder, and termination hereunder of its
status as a “Subsidiary Borrower” as provided below, it shall perform, comply
with and be bound by each of the provisions of the Credit Agreement which are
stated to apply to a “Borrower” or a “Subsidiary Borrower.” Without limiting the
generality of the foregoing, the Subsidiary hereby represents and warrants that:
(i) each of the representations and warranties set forth in Sections 6.1, 6.2,
6.3 and 6.18 of the Credit Agreement is hereby made by such Subsidiary on and as
of the date hereof as if made on and as of the date hereof and as if such
Subsidiary is the “Borrower” and this Assumption Letter is the “Agreement”
referenced therein, and (ii) it has heretofore received a true and correct copy
of the Credit Agreement (including any modifications thereof or supplements or
waivers thereto) as in effect on the date hereof. In addition, the Subsidiary
hereby authorizes each of the Borrowers to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement in connection with the
selection of Types and Interest Periods for Advances and the conversion and
continuation of Advances.

        The Subsidiary further represents and warrants:

        (A)     Organization and Corporate Powers. Such Subsidiary (i) is a
company duly formed and validly existing and in good standing under the laws of
the state of its organization (such jurisdiction being hereinafter referred to
as the “Home State”) and (ii) has the requisite power and authority to own its
property and assets and to carry on its business substantially as now conducted
except where the failure to have such requisite authority would not reasonably
be expected to have a Material Adverse Effect.




G-1

--------------------------------------------------------------------------------


        (B)     Binding Effect. Each Loan Document executed by such Subsidiary
is the legal, valid and binding obligation of such Subsidiary enforceable in
accordance with its respective terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and general equitable principles.

        (C)     No Conflict; Government Consent. Neither the execution and
delivery by such Subsidiary of the Loan Documents to which it is a party, nor
the consummation by it of the transactions therein contemplated to be
consummated-by it, nor compliance by such Subsidiary with the provisions thereof
will violate any material law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on such Subsidiary or any of its
Subsidiaries or such Subsidiary’s or any of its Subsidiaries’ memoranda or
articles of association or the provisions of any indenture, instrument or
agreement to which such Subsidiary or any of its Subsidiaries is a party or is
subject, or by which it, or its property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
lien in, of or on the property of such Subsidiary or any of its Subsidiaries
pursuant to the terms of any such indenture, instrument or agreement in any such
case which violation, conflict, default, creation or imposition could not
reasonably be expected to have a Material Adverse Effect. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental authority is required to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents, except for such as have been obtained or made.

        So long as the principal of and interest on all Advances made to the
Subsidiary Borrower under the Credit Agreement shall have been repaid or paid in
full, all Facility LCs issued for the account of the Subsidiary Borrower have
expired or been returned and terminated and all other obligations of the
Subsidiary Borrower under this Agreement shall have been fully performed, the
Company may, by not less than five (5) Business Days’ prior notice to the
Lender, terminate its status as a “Subsidiary Borrower.”

        CHOICE OF LAW. THIS ASSUMPTION LETTER SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING 735 ILCS 105/5-1 ET SEQ. BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PROVISIONS) OF THE STATE OF ILLINOIS, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

        IN WITNESS WHEREOF, the Subsidiary has duly executed and delivered this
Assumption Letter as of the date and year first above written.


[Name of Subsidiary Borrower]


By:    

--------------------------------------------------------------------------------

Title:    
Address for Notices under the Credit Agreement:







G-2

--------------------------------------------------------------------------------


Consented to:

JOHNSON OUTDOORS INC.


By:     

--------------------------------------------------------------------------------

Name:
Title:





















G-3

--------------------------------------------------------------------------------



PRICING SCHEDULE


LEVEL I
STATUS

--------------------------------------------------------------------------------

LEVEL II
STATUS

--------------------------------------------------------------------------------

LEVEL III
STATUS

--------------------------------------------------------------------------------

LEVEL IV
STATUS

--------------------------------------------------------------------------------

LEVEL V
STATUS

--------------------------------------------------------------------------------


Applicable Margin      0.0 %  0.0 %  0.0 %  0.0 %  0.0 %   (Floating Rate)  
Applicable Margin    1.00 %  1.25 %  1.50 %  1.75 %  2.00 %   (Eurocurrency
Rate)  
Applicable Performance    0.500 %  0.625 %  0.750 %  0.875 %  1.00 %   LC Fee  
Applicable Commitment    .20 %  .25 %  0.30 %  0.35 %  0.40 %   Fee Rate  



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

        “Financials” means the annual or quarterly financial statements of the
Company delivered pursuant to Section 6.1.1 or 6.1.2, respectively.

        “Level 1 Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, the Leverage
Ratio (Pricing) on such date is less than 2.25 to 1.00.

        “Level II Status” exists at any date if, on such date, (i) the Company
has not qualified for Level I Status and (ii) as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, the Leverage
Ratio (Pricing) on such date is greater than or equal to 2.25 to 1.00 and less
than 2.75 to 1.00.

        “Level III Status” exists at any date if, on such date, (i) the Company
has not qualified for Level I Status or Level II Status and (ii) as of the last
day of the fiscal quarter of the Company referred to in the most recent
Financials, the Leverage Ratio (Pricing) on such date is greater than or equal
to 2.75 to 1.00 and less than 3.25 to 1.00.

        “Level IV Status” exists at any date if, on such date, (i) the Company
has not qualified for Level I Status, Level II Status or Level III Status and
(ii) as of the last day of the fiscal quarter of the Company referred to in the
most recent Financials, the Leverage Ratio (Pricing) on such date is greater
than or equal to 3.25 to 1.00 and less than 3.75 to 1.00.

        “Level V Status” exists at any date if, on such date, the Company has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

--------------------------------------------------------------------------------


        “Leverage Ratio (Pricing)” means, as of any date of determination, the
Leverage Ratio as of the last day of the most recently completed fiscal quarter,
exclusive of the adjustments described in clauses (vi) through (viii) of the
definition of “EBITDA”, but inclusive of the adjustments in respect of the
Identified Plants to the extent permitted under the proviso in the definition of
“EBITDA”.

        “Status” means Level I Status, Level II Status, Level III Status, Level
IV Status, or Level V Status.

        The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Performance LC Fee shall be determined in accordance with the
foregoing table based on the Company’s Status as reflected in the then most
recent Financials. Adjustments, if any, to the Applicable Margin, the Applicable
Commitment Fee Rate or the Applicable Performance Fee shall be effective as of
the date the Lender has received the applicable Financials. If the Company fails
to deliver the Financials to the Lender at the time required pursuant to Section
6.1.1 or 6.1.2, as applicable, then the Applicable Margin, the Applicable
Commitment Fee Rate and the Applicable Performance LC Fee shall be the highest
Applicable Margin, Applicable Commitment Fee Rate and Applicable Performance LC
Fee set forth in the foregoing table until the fifth Business Day following the
date such Financials are so delivered.

        Notwithstanding anything to the contrary herein, the Applicable Margin,
the Applicable Commitment Fee Rate and the Applicable Performance LC Fee shall
be based on Level III Status for the period commencing on the Closing Date
through and including the first day of the calendar month beginning immediately
after the date the Lender has received the Financials for the period ending
September 30, 2004.













--------------------------------------------------------------------------------


Commitment Schedule



LENDER COMMITMENT


LaSalle Bank National Association $30,000,000














--------------------------------------------------------------------------------


Eurocurrency Payment Office Schedule



EUROCURRENCY PAYMENT OFFICES OF THE LENDER



Currency Eurocurrency Payment Office


All LaSalle Bank National Association
135 South LaSalle
Chicago, IL 60603














--------------------------------------------------------------------------------



SCHEDULE 1.1


SUBSIDIARY BORROWERS

  None.














--------------------------------------------------------------------------------



SCHEDULE 5.4


FINANCIAL STATEMENTS

  See attached.














--------------------------------------------------------------------------------



SCHEDULE 5.7


LITIGATION

  None.














--------------------------------------------------------------------------------



SCHEDULE 5.8


SUBSIDIARIES

Johnson Outdoors Canada Inc. Canada Old Town Canoe Company Delaware     Leisure
Life Limited Michigan Scubapro Scandinavia AB (5) Sweden Techsonic Industries,
Inc. Alabama Under Sea Industries, Inc. Delaware     JWA Holding B.V Netherlands
        Johnson Beteiligungsgesellschaft GmbH Germany           Johnson Outdoors
V GmbH (5) Germany           Scubapro Taucherauser GmbH Germany           Uwatec
AG Switzerland               Uwatec USA, Inc. Maine               Scubapro Asia
Pacific Ltd. Hong Kong               Uwatec Batam Indonesia       Scubapro
Taucheraustrustungengesellschaft GmbH (5) Austria       Scubapro Asia, Ltd.
Japan       Scubapro Espana, S.A.(3) Spain       Scubapro Eu AG Switzerland
      Scubapro Europe Benelux, S.A Belgium           Johnson Outdoors France
France               Scuba/Uwatec S.A France       Scubapro Europe S.r.l Italy
          Scubapro Italy S.r.l Italy       Scubapro (UK) Ltd.(4) United Kingdom
      Scubapro-Uwatec Australia Pty. Ltd. Australia       Johnson Outdoors
Watercraft UK United Kingdom Johnson Outdoors Watercraft Ltd. New Zealand UWATEC
USA, Inc. (5) Maine

(1) Unless otherwise indicated in brackets, each company does business only
under its legal name.


(2) Unless otherwise indicated by footnote, each company is a wholly-owned
subsidiary of Johnson Outdoors Inc. (through direct or indirect ownership).


(3) Percentage of stock owned is 98%.


(4) Percentage of stock owned is 99%.


(5) Subsidiary is currently inactive or in liquidation




--------------------------------------------------------------------------------


SCHEDULE 5.14


ERISA MATTERS

  None.














--------------------------------------------------------------------------------



SCHEDULE 5.16


ENVIRONMENTAL MATTERS

None.














--------------------------------------------------------------------------------



SCHEDULE 6.12


EXISTING INDEBTEDNESS

Indebtedness per Section 6.12.2   Johnson Outdoors Canada Inc. C$500,000 
Scubapro Europe srl (euro)191,000  Scubapro Italy srl (euro)2,777,400  UWATEC AG
SFr 4,000,000  Scuba/UWATEC SA (euro)700,000  Scubapro (UK) Ltd (pound)10,000 

Indebtedness per Section 6.12.3   Johnson Outdoors Canada Inc. $2,000,000 
Johnson Outdoors Watercraft Ltd $1,000,000  Scubapro Uwatec Australia Pty. Ltd.
$300,000  Johnson Outdoors France $250,000 



Beneficiary Amount  Expiration 
The Travelers Indemnity Company $666,930  07/01/2005  Safeco Insurance Company
$100,100  08/15/2005  Lumbermen's Mutual Casualty Company $122,000  08/25/2005 
Lumbermen's Mutual Casualty Company $265,560  08/25/2005  Lumbermen's Mutual
Casualty Company $266,312  08/25/2005  Lumbermen's Mutual Casualty Company
$285,440  08/25/2005 



  All letters of credits are issued by Bank One, N.A.



--------------------------------------------------------------------------------



SCHEDULE 6.15


EXISTING INVESTMENTS

  None except for equity investment in Subsidiaries as detailed on Schedule 5.8
and cash equivalents permitted under 6.15.1














--------------------------------------------------------------------------------



SCHEDULE 6.16


EXISTING LIENS

  None












